

Exhibit 10.4        






















SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ROCKIES EXPRESS PIPELINE LLC
dated to be effective as of
January 1, 2010
among
Kinder Morgan W2E Pipeline LLC,
P&S Project I, LLC
and
COPREX LLC
























--------------------------------------------------------------------------------







TABLE OF CONTENTS
 
Page
Article 1 DEFINITIONS AND INTERPRETATION
2
Section 1.1 Defined Terms
2
Section 1.2 Interpretation
15
Section 1.3 Undertakings Relating to the Company
15
Article 2 FORMATION DOCUMENTS; OTHER COMPANY MATTERS
15
Section 2.1 Formation Documents; Name Filings
16
Section 2.2 Purpose; Powers
16
Section 2.3 Members
16
Section 2.4 Registered Agent and Office
17
Section 2.5 Confidential Information
17
Section 2.6 Public Statements
18
Section 2.7 Regulation by Governmental Entities
18
Section 2.8 Principal Office
18
Article 3 BUSINESS OF THE COMPANY
19
Section 3.1 Development of the Project
19
Section 3.2 Total Development Costs
19
Section 3.3 Withdrawal
20
Article 4 COMPANY CAPITALIZATION AND FINANCIAL PROVISIONS
21
Section 4.1 Initial Capital Contributions
21
Section 4.2 Budgets
22
Section 4.3 Funding of the Company
23
Section 4.4 Capital Accounts
24
Section 4.5 Loans
25
Section 4.6 Allocations for Capital Account Purposes
26
Section 4.7 Allocations for Tax Purposes
27
Section 4.8 Distributions
28
Section 4.9 Insurance
29
Article 5 MANAGEMENT OF THE COMPANY
29
Section 5.1 Generally
29
Section 5.2 Board
29
Section 5.3 Committees
32
Section 5.4 Duties of Directors and Committee Representatives
32
Section 5.5 Members
33
Section 5.6 Deadlocks of Board or Members
35
Section 5.7 Officers
35
Section 5.8 Construction capital Opportunities
36
Section 5.9 Affiliate Contracts
39
Section 5.10 Approval of FERC Certificate for Pipeline; Project Completion Date
40
Article 6 ACCOUNTING AND RECORDS
40
Section 6.1 Fiscal Year and Method of Accounting
40
Section 6.2 Books and Records
40
Section 6.3 Reports and Financial Statements
40
Section 6.4 Taxations
41
Article 7 TRANSFERS OF INTERESTS
42
Section 7.1 Transfer Restrictions for Membership Interests; Right of First
Refusal
42
Section 7.2 Other Transfer Restrictions
44





--------------------------------------------------------------------------------




Section 7.3 Continuing Obligations
44
Section 7.4 Intentionally Omitted
45
Section 7.5 Make-whole Payment
45
Article 8 TERM; DISSOLUTION AND TERMINATION; EVENTS OF DEFAULT; RIGHT TO
WITHDRAW
45
Section 8.1 Term of Agreement
45
Section 8.2 Events of Default
49
Section 8.3 Right of Withdrawal
50
Article 9 AGREEMENT DISPUTE RESOLUTION
50
Section 9.1 In General
50
Section 9.2 Arbitration
51
Section 9.3 Pendency of Dispute
52
Article 10 INDEMNIFICATION
52
Section 10.1 Indemnification
52
Section 10.2 Procedure for Indemnification with Respect to Third Party Claims
52
Article 11 REPRESENTATIONS AND WARRANTIES
53
Section 11.1 Representations and Warranties of the Members
53
Article 12 MISCELLANEOUS PROVISIONS
54
Section 12.1 Notices
54
Section 12.2 Disclaimer of Agency
56
Section 12.3 Amendment
56
Section 12.4 Interest
56
Section 12.5 Waiver of Consequential Damages
56
Section 12.6 Governing Law
57
Section 12.7 Counterparts
57
Section 12.8 Binding Effect
57
Section 12.9 Partial Invalidity
57
Section 12.10 Captions
57
Section 12.11 Entire Agreement
57
Section 12.12 No Rights in Third Parties
57
Section 12.13 No Title to Company Property
57
Section 12.14 Further Assurances
58
Section 12.15 No Waiver
58
Section 12.16 Consent to Jurisdiction
58





i



--------------------------------------------------------------------------------






SCHEDULES




Schedule 5.2    Initial Directors and Alternate Directors
Schedule 5.8.1    Parameters for Economic Model


EXHIBITS




Exhibit A     Membership Interests
Exhibit B    Initial Officers




ii



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ROCKIES EXPRESS PIPELINE LLC




THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Rockies
Express Pipeline LLC (the "Agreement"), is dated to be effective as of January
1, 2010, among Kinder Morgan W2E Pipeline LLC, a Delaware limited liability
company ("Kinder Morgan Member"), P&S Project I, LLC, a Delaware limited
liability company ("Sempra Member") and COPREX LLC, a Delaware limited liability
company ("ConocoPhillips Member" and, together with Kinder Morgan Member and
Sempra Member, collectively the "Members"), and is entered into with reference
to the following:


RECITALS:


WHEREAS, West2East Pipeline LLC, a Delaware limited liability company
("West2East") was formed on October 21, 2005, by the filing of a certificate of
formation with the Secretary of State of the State of Delaware, with Kinder
Morgan Member owning a 75% membership interest and Sempra Member owning a 25%
membership interest;


WHEREAS, West2East formed a wholly-owned limited liability company by the name
of Rockies Express Pipeline LLC ("Original Rockies") in Delaware on October 28,
2005;


WHEREAS, West2East, as the sole member of Original Rockies, entered into the
Amended and Restated Limited Liability Company Agreement of Original Rockies
dated November 8, 2005 (the "Original Rockies Agreement");


WHEREAS, pursuant to a Purchase and Sale Agreement between Alenco Pipelines
Inc., a Delaware corporation, and Original Rockies, Original Rockies purchased
all of the outstanding limited liability company interests of the Company on
February 23, 2006;


WHEREAS, pursuant to an agreement of merger, (i) Original Rockies was merged
with and into the Company on April 11, 2006, with the Company as the surviving
entity of the merger, (ii) the name of the Company was changed from Entrega Gas
Pipeline LLC to Rockies Express Pipeline LLC and (iii) the Original Rockies
Agreement was adopted as the limited liability company agreement of the Company;


WHEREAS, pursuant to an irrevocable commitment, on June 30, 2006, ConocoPhillips
Member purchased a 24% membership interest in West2East from West2East and was
admitted as a member of West2East and (ii) effective December 1, 2009,
ConocoPhillips Member purchased an additional 1% membership interest in
West2East from West2East;


WHEREAS, on December 30, 2009 pursuant to an agreement of merger, West2East was
merged with and into the Company, with the Company as the surviving entity of
the merger;


WHEREAS, effective on the date hereof, this Agreement was adopted as the limited
liability company agreement of the Company; and


WHEREAS, the Members desire to enter into this Agreement in order to express
their understandings and agreements with respect to the management of affairs,
business and operations of the Company as conducted from time to time and
certain other matters, all on the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, desiring to be legally
bound hereby, agree as follows:






--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1     Defined Terms. Unless otherwise required by the context in which any
capitalized term appears, or unless otherwise specifically defined elsewhere in
this Agreement, capitalized terms used in this Agreement shall have the meanings
set forth below.


"AAA" means the American Arbitration Association.


"Act of Insolvency" with respect to a Person means any of the following
occurrences: (a) the institution by such Person of proceedings of any nature
under any laws of any jurisdiction, whether now existing or subsequently enacted
or amended, for the relief of debtors wherein such Person is seeking relief as
debtor; (b) a general assignment by such Person for the benefit of creditors;
(c) the institution by such Person of a case or other proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation laws of any jurisdiction as now existing or hereafter
amended or becoming effective; (d) the institution against such Person of a case
or other proceeding under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction as now existing or hereafter amended or becoming effective, which
proceeding is consented to by such Person or is not dismissed, stayed or
discharged within a period of ninety (90) days after filing thereof or if
stayed, which stay is thereafter lifted without a contemporaneous discharge or
dismissal of such case or proceeding; (e) the appointment of a receiver,
custodian, trustee or like officer to take possession of assets of such Person,
which receivership remains undischarged for a period of ninety (90) days from
the date of its imposition; (f) admission by such Person in writing of its
inability to pay its debts as they mature; or (g) attachment, execution or other
judicial seizure of all or any substantial part of such Person's assets or of
any Membership Interests owned by such Person, or any part thereof, such
attachment, execution or seizure remaining undismissed or undischarged for a
period of ninety (90) days after the levy thereof.


"Activities" has the meaning set forth in Section 5.8.11.


"Adjusted Capital Account" means the Capital Account maintained for each Member
as of the end of each Taxable Period, (a) increased by any amounts that such
Member is obligated to restore under the standards set by Treasury Regulation
Section 1.704-l(b)(2)(ii)(c) (or is deemed obligated to restore pursuant to the
penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5)), and (b) decreased by (i) the amount of all losses and deductions
that, as of the end of such Taxable Period, are reasonably expected to be
allocated to such Member pursuant to Section 4.6 in subsequent Taxable Periods
under Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation Section
1.751-1(b)(2)(ii), and (ii) the amount of all distributions (other than
distributions the making of which will require minimum gain charge back pursuant
to Section 4.6.2.3 or Section 4.6.2.4 at a future time) that, as of the end of
such Taxable Period, are reasonably expected to be made to such Member in
subsequent Taxable Periods in accordance with the terms of this Agreement or
otherwise to the extent they exceed offsetting increases to such Member's
Capital Account that are reasonably expected to occur during (or prior to) the
Taxable Period in which such distributions are reasonably expected to be made
(other than increases that will be the result of a minimum gain chargeback
pursuant to Section 4.6.1 or 4.6.2). The foregoing definition of Adjusted
Capital Account is intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.


"Adjusted Property" means (a) any property, the Carrying Value of which has been
adjusted pursuant to Section 4.4.4 and (b) any other property the Carrying Value
of which as then adjusted is based, in whole or in part, upon the Carrying Value
of an item of Adjusted Property at an earlier time.


"Affiliate" means, when used with reference to specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided that the Company shall not be considered an Affiliate of any Member.


"Affiliate Contracts" has the meaning set forth in Section 5.9.


"Affirmative Construction Vote" has the meaning set forth in Section 5.8.3.




--------------------------------------------------------------------------------






"Agreed Rate" shall mean the lesser of (a) the rate publicly announced by
JPMorgan Chase, New York, New York (or any successor bank) from time to time as
its prime rate, plus two percent (2%) and (b) the maximum rate permitted by
applicable law.


"Agreed Value" of any Contributed Property means the Fair Market Value of such
Contributed Property at the time of contribution as determined by the Board
using such reasonable method of valuation as the Board may adopt. The Board
shall, in its discretion, use such method as it deems reasonable and appropriate
to allocate the aggregate Agreed Value of Contributed Properties in a single or
integrated transaction among such properties on a basis proportional to their
Fair Market Value.


"Agreement" has the meaning set forth in the preamble, hereto, and includes all
exhibits with schedules attached hereto.


"Agreement Dispute" has the meaning set forth in Section 9.1.


"Alternate Director" has the meaning set forth in Section 5.2.1.


"Annual Budget" has the meaning set forth in Section 4.2.1.


"Available Cash" means all unrestricted cash and cash equivalents of the Company
less any portion thereof set aside by the affirmative vote of the Board to
maintain reasonably adequate reserves for the Company's operations or for any
other purpose determined by the Board.


"Board" has the meaning set forth in Section 5.1.


"Book-Tax Disparity" means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Member's share of the Company's Book-Tax Disparities in all of its Contributed
Property and Adjusted Property will be reflected by the difference between such
Member's Capital Account balance as maintained pursuant to Section 4.4 and the
hypothetical balance of such Member's Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting principles.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, Houston, Texas or San Diego, California
are required or authorized by law or regulation to close.


"Capital Account" means the capital account maintained for each Member pursuant
to Section 4.4 herein.


"Capital Account Balance" means at any time in the case of any Member the
balance in that Member's Capital Account at that time.


"Capital Contribution" has the meaning set forth in Section 4.4.1.


"Capital Expenditures" means expenditures or investments capitalized in
accordance with Required Accounting Practice, including additions to plant,
property and equipment, goodwill, other intangibles and other long term
investments.


"Carrying Value" of an item of property on its acquisition by the Company means
(a) with respect to Contributed Property, the Agreed Value of such property, and
(b) with respect to any other Company property, the amount that would be the
adjusted basis of such property for federal income tax purposes on such
acquisition if the adjusted basis of each other item of property of the Company
at that time were equal to the Carrying Value of such other item of property.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Section 4.4 and other applicable provisions hereof.




--------------------------------------------------------------------------------






"Cash Call" has the meaning set forth in Section 4.3.1.


"Certificate Segment" means any of the Certificate 1 Segment, the Certificate 2
Segment or the Certificate 3 Segment.


"Certificate 1 Segment" means all construction and other activities necessary to
place In Service transportation service from Cheyenne Hub, Colorado to an
interconnect with Panhandle Eastern Pipe Line Company in Audrain County,
Missouri.


"Certificate 2 Segment" means all construction and other activities necessary to
place In Service transportation service from the terminus of the Certificate 1
Segment to the Lebanon Hub, Ohio.


"Certificate 3 Segment" means all construction and other activities necessary to
place In Service transportation service from the terminus of the Certificate 2
Segment to Clarington, Ohio.


"Chairman" has the meaning set forth in Section 5.2.3.


"Change in Control" means:


(a) with respect to Kinder Morgan Member, the occurrence of any event by which
Kinder Morgan Member ceases to be Controlled by its Parent;


(b) with respect to Sempra Member, the occurrence of any event by which Sempra
Member ceases to be Controlled by its Parent;


(c) with respect to ConocoPhillips Member, the occurrence of any event by which
ConocoPhillips Member ceases to be Controlled by its Parent; and


(d) with respect to any other Member, the occurrence of any event or series of
related events that result in such Member ceasing to be Controlled by the Person
that was such Member's Parent immediately prior to such event or series of
related events.


"Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time.


"Committee Representative" has the meaning set forth in Section 5.4.1.


"Committees" has the meaning set forth in Section 5.3.


"Company" means Rockies Express Pipeline LLC, a Delaware limited liability
company formerly known as Entrega Gas Pipeline LLC.


"Company Business" means the ownership and operation of the Project and the
Pipeline, and all of the business related to the development, design,
procurement, land acquisition, construction, financing, ownership, operation,
disposal of, maintenance of, the marketing of capacity on and the transacting of
business involving, the Pipeline, and may also include the acquisition and
construction of the Entrega Project or the acquisition of firm transportation
capacity thereon, as well as facilities to access gas supplies from Opal or
other points determined by the Board for transmission to markets in the eastern
United States on the Pipeline, and to pursue any Construction Capital
Opportunities in accordance with Section 5.8 and any other activities related or
incidental thereto or in anticipation thereof.


"Confidential Information" has the meaning set forth in Section 2.5.


"ConocoPhillips Member" means COPREX LLC, a Delaware limited liability company.






--------------------------------------------------------------------------------




"ConocoPhillips Shipper" means ConocoPhillips Company.


"Consent" means (a) the prior written consent of the indicated party (including
the Board, as applicable) to the action requested, (b) the affirmative vote of
the required Members to the extent an action is approved hereunder at a meeting
of the Members, (c) the affirmative vote of the Board to the extent an action is
approved hereunder or (d) the affirmative vote of the applicable Committee to
the extent an action is approved pursuant to a meeting of the Committee
Representatives of such Committee as set forth herein.


"Construction Capital Opportunity" means a business opportunity to construct
facilities in order (a) to improve, expand or increase the capacity of the
Pipeline, or any portion thereof, or (b) to provide a new tie-in point of
delivery or receipt of natural gas for the Pipeline, including directly
connected lateral pipelines or extensions, but excluding (i) pipelines that do
not interconnect directly with the Pipeline or its laterals, (ii) lateral
pipelines or extensions which interconnect with pipelines or facilities owned by
a Member or any of its Affiliates, (iii) minor taps that are fully reimbursable
by a Third Party, (iv) any Certificate Segment as originally placed In Service,
(v) the Entrega Project and any extensions or expansions thereof to provide
delivery or receipt of natural gas for the Pipeline and (vi) extensions and
expansions relating to the Overthrust Lease.


"Contributed Property" means (a) each property or other asset, in such form as
may be permitted by the Act, but excluding cash or cash equivalents, contributed
to the Company and (b) any other property the Carrying Value of which as then
adjusted is based, in whole or in part, upon the Carrying Value of an item of
Contributed Property at an earlier time. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Section 4.4.4, such property shall
no longer constitute a Contributed Property, but shall be deemed an Adjusted
Property for such purposes.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a specified Person,
whether through the direct or indirect ownership of voting securities,
partnership interests or other equity interests, or by contract or otherwise.
The term "Control" when used as a verb in the referenced clauses shall have a
correlative meaning.


"Credit Standards" means, with respect to any Person or its guarantor, that (a)
such Person's or its guarantor's long-term unsecured debt securities are rated
at least BBB- by Standard and Poor's Rating Group (or, if such entity changes
its rating system, the comparable rating under such changed system) and at least
Baa3 by Moody's Investors Services, Inc. (or, if such entity changes its rating
system, the comparable rating under such changed system), in each case with
stable outlook or, in the case of a potential Transferee under Section 7, if
either of such rating agencies is no longer in business or no longer is rating
such indebtedness of such Person or its guarantor, a comparable rating of
another internationally recognized rating agency selected by the
non-Transferring Members; and (b) the sum of such Person's or its guarantor's
financial commitments with respect to the Project is less than 15% of such
Person's or its guarantor's tangible net worth. For this purpose, the term
"tangible net worth" shall mean a Person's net equity less goodwill, patents,
unamortized loan costs or restructuring costs and other intangible assets, all
determined in accordance with GAAP as of the end of the most recent fiscal
quarter for such Person.


"Deadlock" has the meaning set forth in Section 5.6.1.


"Deadlocked Proposal" has the meaning set forth in Section 5.6.1.


"Development Budget" means the budget for Company in connection with the
development of the Project as in existence on the date hereof and as such budget
may be modified from time to time, as appropriate, by the Board.


"Development Costs" means all Third Party Development Costs and Internal
Development Costs.


"Director" has the meaning set forth in Section 5.2.1.


"Disposition" means a sale, assignment or conveyance of one hundred percent
(100%) of a Membership Interest held by a Member.






--------------------------------------------------------------------------------




"Economic Criteria" means, with respect to any proposed Construction Capital
Opportunity (a) such proposed Construction Capital Opportunity has been
requested for use by one or more potential, creditworthy shippers ("Potential
Shipper(s)") who have executed binding commitments for firm capacity with a
minimum of 80% of the proposed capacity of such proposed Construction Capital
Opportunity ("Minimum Firm Capacity") and, in the case of a proposed mainline
capacity expansion, the Pipeline or the portion thereof proposed to be expanded
does not have adequate firm capacity available for such Potential Shipper(s);
(b) the costs associated with the proposed Construction Capital Opportunity will
not exceed $500,000,000, and (c) such proposed Construction Capital Opportunity
provides a projected unlevered after tax internal rate of return, assuming a tax
rate of forty-one percent (41%), of not less than the Hurdle Rate. The projected
return on equity shall be based on an economic model with assumptions set forth
on Schedule 5.8.1. The Board may adopt alternative hurdle rates or other
economic criteria for the Economic Criteria at its discretion.


"Economic Risk of Loss" has the meaning set forth in Treasury Regulation Section
1.752-2(a).


"Effective Time" means the date of this Agreement.


"EMUS" means EnCana Marketing (USA) Inc., a Delaware corporation.


"Entrega" means Entrega Gas Pipeline LLC, a Delaware limited liability company.
    
"Entrega Project" means the development, design, engineering, procurement,
construction, installation, testing, precommissioning and commissioning and
operation of a new approximately 327 mile-long interstate natural gas pipeline
that will extend from the Meeker Hub near the town of Meeker in the Piceance
Basin of Rio Blanco County, Colorado, to a new interconnect near Watsutter in
Sweetwater County, Wyoming (segment 1), and continue on to the existing Cheyenne
wholesale natural gas market hub near the town of Rockport in Weld County,
Colorado, together with associated facilities and equipment (segment 2).
    
"Event of Default" has the meaning set forth in Section 8.2.1.


"Fair Market Value" of an item of property means the amount of cash a willing
buyer would pay a willing seller for that property at that time in an arm's
length transaction.


"FERC" means the Federal Energy Regulatory Commission.


"FERC Certificate" means the certificate(s) of public convenience and necessity
issued by the FERC pursuant to any application for such certificate, including,
in the case of the Entrega Project or any Certificate Segment, the certificate
of public convenience and necessity therefor.


"FERC Response Date" means, in the case of any FERC Certificate, thirty (30)
days following the date upon which the FERC has issued such FERC Certificate.


"Funding Notice" has the meaning set forth in Section 4.3.1.


"GAAP" means U.S. generally accepted accounting principles.


"Governmental Entity" means any legislature, court, tribunal, arbitrator,
authority, agency, commission, division, board, bureau, branch, official or
other instrumentality of the U.S., or any domestic state, county, city, tribal
or other political subdivision, governmental department or similar governing
entity, and including any governmental, quasi-governmental or non-governmental
body exercising similar powers of authority.


"Hurdle Rate" means an 8% return on an unlevered after tax basis based on an
economic model with assumptions as set forth in Schedule 5.8.1.






--------------------------------------------------------------------------------




"In Service" means, with respect to any Certificate Segment or either of the
segments in the Entrega Project as of any date, that such segment is capable of
delivering the total capacity (including the MDQ of EMUS specified in the FERC
Certificate applicable to that segment) in compliance with that FERC
Certificate.


"Indemnified Parties" has the meaning set forth in Section 10.1.1.
    
"Indemnifying Members" has the meaning set forth in Section 10.1.1.


"Indemnitee" has the meaning set forth in Section 10.2.1.


"Indemnitor" has the meaning set forth in Section 10.2.1.


"Initial Budget" has the meaning set forth in Section 4.2.1.


"Initial Members" has the meaning set forth in Section 2.3.1.


"Interest Transfer" means, with respect to a Member, (a) a Transfer of all of or
any portion of such Member's Membership Interest or (b) a Change in Control with
respect to such Member.


"Internal Development Costs" means all reasonable and verifiable internal costs
of the Kinder Morgan Member and Sempra Member and their respective Affiliates
incurred in connection with the development or construction of the Project on or
after December 16, 2005 but prior to the Project Completion Date and charged to
the Company; provided such costs together with the Pre-Formation Development
Costs incurred by (a) Kinder Morgan Member and its Affiliates shall not exceed
$41,000,000 and (b) Sempra Member and its Affiliates shall not exceed
$3,600,000. Such costs shall include, in the case of personnel costs, an
overhead charge equal to eighty percent (80%) of the allocable base salary of
the individuals involved for hours they spend working directly on the Project
plus reimbursement for direct, out of pocket expenditures of such individuals in
connection with the Project, but shall exclude any element of profit. For the
sake of clarity, costs invoiced to the Company pursuant to the Operating
Agreement or the O&R Agreement, as the case may be, shall not be considered
"Internal Development Costs."


"Kinder Morgan Member" has the meaning set forth in the introduction paragraph
hereof.


"KMP" means Kinder Morgan Energy Partners, L.P., a Delaware limited partnership.


"Laws" means all laws, statutes, rules, regulations, ordinances, codes,
licensing requirements and other pronouncements having the effect of law of any
Governmental Entity, in each case including any amendment thereof or successor
thereto.


"Lien" means any mortgage, pledge, assessment, security interest, lien, claim,
charge, easement, covenant, equitable interest, right of first offer or refusal,
restriction on transfer, adverse interest in property or other similar
encumbrance of any kind, including any property interest or title of any vendor,
lessor, lender or other secured party under any conditional sale contract or
title retention contract and, in the case of securities or other equity
interests, any put, call or similar right of a third party with respect to such
securities or equity interests.


"LLC Act" means the Delaware Limited Liability Company Act, as amended from time
to time; provided, however, that if any amendment to the LLC Act, or any
succeeding or successor law, is applicable to the Company only if the Company
has elected to be governed by the LLC Act as so amended or by such succeeding or
successor law, as the case may be, then the term "LLC Act" shall refer to the
LLC Act as so amended or to such succeeding or successor law only after the
appropriate election by the Board with the Consent of the Members.


"Losses" means any liability, loss, damage, expense, penalty and/or other claim
of any kind or nature whatsoever, including reasonable attorneys' fees and
costs.






--------------------------------------------------------------------------------




"MDQ" means, as the context requires, the maximum daily quantity of natural gas
transportation capacity contracted for by any Person.


"Mediation Rules" has the meaning set forth in Section 5.6.2.


"Member" means each of Kinder Morgan Member, Sempra Member, ConocoPhillips
Member or any other member admitted to the Company in accordance with the
provisions of this Agreement (but shall not include any Withdrawing Member).


"Member Affiliate Support Instruments" means at any time any credit support
agreements then in effect, such as letters of credit or guarantees of letters of
credit, entered into (with the prior Consent of the Board) by any Affiliate of
any Member for the account of West2East or the Company in connection with the
development and construction of the Project in order to support the financial
obligations of the Company or West2East to Third Parties, including contractors
and suppliers.


"Membership Interest" means the entire legal and equitable ownership interest of
a Member in the Company at any particular time.


"Member Loans" has the meaning set forth in Section 4.5.2.


"Member Nonrecourse Deduction" has the meaning set forth in Treasury Regulation
Section 1.704-2(i)(2).


"Minimum Firm Capacity" has the meaning set forth in the definition of Economic
Criteria.


"Native Americans" means federally recognized tribes of Native Americans.


"Natural Gas Act" means the statute pursuant to which the U.S. federal
government, acting through the FERC, regulates the transportation of natural gas
in interstate commerce, the sale of natural gas in interstate commerce for
resale and natural gas companies engaged in such transportation or sale (15
U.S.C. 717, et seq.).


"Net Agreed Value" means (a) in the case of any Contributed Property, the Agreed
Value of such property reduced by any liabilities either assumed by the Company
upon such contribution or to which such property is subject when contributed,
and (b) in the case of any property distributed to a Member or Transferee by the
Company, the Company's Carrying Value of such property (after adjustment
pursuant to Section 4.4.4) at the time such property is distributed, reduced by
any liabilities either assumed by such Member or Transferee upon such
distribution or to which such property is subject at the time of distribution as
determined under Section 752 of the Code.


"Net Income" means, for any Taxable Period, the excess, if any, of the Company's
items of income and gain for such Taxable Period over the Company's items of
loss and deduction for such Taxable Period. The items included in the
calculation of Net Income shall be determined in accordance with Section 4.4.2
and shall not include any items specially allocated under Section 4.6.2.


"Net Loss" means, for any Taxable Period, the excess, if any, of the Company's
items of loss and deduction for such Taxable Period over the Company's items of
income and gain for such Taxable Period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 4.4.2 and shall not
include any items specially allocated under
Section 4.6.2.


"Nonrecourse Deductions" has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).


"O&R Agreement" means the Operations and Reimbursement Agreement, effective as
of January 1, 2008, by and between the Operator and the Company and includes all
exhibits and schedules attached thereto.


"Offer Period" has the meaning set forth in Section 7.1.3.




--------------------------------------------------------------------------------






"Operating Agreement" means the Operating and Reimbursement Agreement dated as
of May 31, 2005 between Entrega and the Operator.


"Operating Budget" has the meaning set forth in Section 4.2.1.


"Operational Expenditures" means operational expenditures of the Company (not to
include Development Costs for any portion of the Pipeline then completed) made
in accordance with the Annual Budget (as amended and in effect from time to
time) required to be expensed in accordance with GAAP, including but not limited
to operating expenses and general, administrative or overhead expenses of the
Company.


"Operator" means Kinder Morgan NatGas Operator LLC, a Delaware limited liability
company, or any successor thereto that the Company has engaged to operate and
maintain the Pipeline.


"Optionee" has the meaning set forth in Section 7.1.2.


"Original Rockies" has the meaning set forth in the recitals.


"Original Rockies Agreement" has the meaning set forth in the recitals.


"Overthrust Lease" means the lease dated November 16, 2005 between the Company
and Questar Overthrust Pipeline Company for the lease of capacity on the
Pipeline.


"Parent" means (a) in the case of Kinder Morgan Member, KMP and solely for
purposes of Section 7.1.5(b) shall include Kinder Morgan Operating L.P. "A", (b)
in the case of Sempra Member, Sempra Energy and solely for purposes of Section
7.1.5(b) shall include Sempra Global, (c) in the case of ConocoPhillips Member,
ConocoPhillips Company and solely for purposes of Section 7.1.5(b) shall include
ConocoPhillips and (d) in the case of any other Member, the Person that either
(i) Controls a Member and that has no other Person that Controls it or (ii) is
designated by the Company as the Parent of such Member in connection with its
admission to the Company.


"Permits" means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted by a Governmental Entity.


"Person" means any individual, partnership, corporation, association, business
trust, limited liability company or other entity.


"Pipeline" means the interstate natural gas transmission pipeline system and
related facilities (including compression and metering facilities) commonly
known as the Rockies Express Pipeline, originating at a point near Meeker, in
Rio Blanco County, Colorado and terminating at a point near Clarington, in
Monroe county, Ohio and including the Overthrust Lease and the ROWs and other
rights, including FERC Certificates and other Permits, necessary for the
construction, maintenance or operation thereof, and any additions thereto or
betterments, expansions, extensions, renewals or replacements thereof, including
the Entrega Project.


"Potential Shippers" has the meaning set forth in the definition of Economic
Criteria.


"Pre-Formation Development Costs" means, with respect to Kinder Morgan Member,
$2,488,066.01, and with respect to Sempra Member, $433,473, which represent the
respective costs incurred by such Members and their Affiliates in connection
with the development or construction of the Project on or after August 12, 2005
but prior to December 16, 2005.


"President" means with respect to any Person, the president, or Person having
the equivalent authority, of such Person, as the case may be.






--------------------------------------------------------------------------------




"Products" means all of the work products developed by the Members and their
respective Affiliates and all work products or the rights obtained from Third
Parties (in each case) with respect to the Project and the Pipeline, including,
without limitation, those products owned directly or indirectly by a withdrawing
Member, maps, engineering studies, draft or final applications for Permits,
executed precedent agreements, environmental reports and related data, ROWs
(including the ROWs across the lands of Native Americans), cost projections,
Third Party contracts for materials or services, or any other similar rights or
materials developed or used by the Members in connection with this Agreement,
the Project or the Pipeline, but such term shall exclude any market or other
information developed by Sempra Shipper or ConocoPhillips Shipper and any
proprietary or confidential information related to the evaluation of potential
business opportunities developed by a Member or its Affiliates.


"Project" means the acquisition, development, construction and ownership of the
Pipeline.


"Project Completion Date" means November 12, 2009.


"Qualified MLP" means, as to any Member, a publicly traded limited partnership
whose sole general partner is, or is a commonly Controlled Affiliate of, that
Member.


"Recapture Income" means any gain recognized by the Company for federal income
tax purposes (computed without regard to any adjustment required by Section 734
or 743 of the Code) upon the disposition of any property or asset of the
Company, which gain is characterized as ordinary income because it represents
the recapture of deductions previously taken with respect to such property or
asset.


"Recipient" has the meaning set forth in Section 2.5.


"Regulatory Allocations" has the meaning given that term in Section 4.6.2.5.


"Remaining Members" has the meaning set forth in Section 3.3.2.1.3.


"Required Accounting Practice" means, as to any Person or its financial
statements at any time: (1) the accounting rules and regulations, if any, which
the Governmental Entities under the jurisdiction of which that Person is
operating prescribe at that time; and (2) to the extent those rules and
regulations do not otherwise provide, GAAP at that time prevailing for entities
engaged in businesses similar to that of that Person.


"Required Consent" means the Consent of the Members collectively holding 85% or
more of all of the Membership Interests at the time such action is being taken.


"Residual Gain" or "Residual Loss" means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes (computed
without regard to any adjustment required by Section 734 or 743 of the Code)
resulting from a sale, exchange or other disposition of property of the Company
to the extent such item of gain or loss is not allocated pursuant to Section
4.7.2.1 or 4.7.2.2, to eliminate Book-Tax Disparities.


"Rockies Credit Agreement" means the Credit Agreement, dated as of April 28,
2006, among the Company, the banks and other financial institutions listed on
the signature pages thereof as lenders (and each other person that becomes a
lender as provided therein), JPMorgan Chase Bank, N.A., a national banking
association, individually as a lender and as the administrative agent for the
lenders, Wachovia Bank, National Association, and Citibank, N.A., as the
co-syndication agents and Lehman Brothers Bank, FSB, and The Royal Bank of
Scotland, plc as the co-documentation agents, as amended by First Amendment to
Credit Agreement, dated as of October 16, 2008, among the Company, the banks and
other financial institutions listed on the signature pages thereof as lenders
(and each other person that becomes a lender as provided therein) and JPMorgan
Chase Bank, N.A., a national banking association, individually as a lender and
as the administrative agent for the lenders.


"Rockies Credit Agreement Default" means, with respect to a Member, an Event of
Default (as such term is defined in the Rockies Credit Agreement) that has
occurred and is continuing by reason of any action of, failure to act by, or
other event, circumstance or condition pertaining to, such Member or any of its
Affiliates.




--------------------------------------------------------------------------------






"ROW" means rights of way and other land rights necessary to construct and
operate the Project.


"SEC" means the Securities and Exchange Commission.


"Secretary of the Board" has the meaning set forth in Section 5.2.3.


"Sempra" means Sempra Pipelines & Storage Corp., a Delaware corporation.


"Sempra Energy" means Sempra Energy, a California corporation.


"Sempra Global" means Sempra Global, a California corporation.


"Sempra Member" means has the meaning set forth in the introductory paragraph.
    
"Sempra Shipper" means Sempra Rockies Marketing, LLC, a Delaware limited
liability company.


"Sharing Ratios" means, as of the date hereof, fifty percent (50%) for Kinder
Morgan Member, twenty-five percent (25%) for Sempra Member and twenty five
percent (25%) for ConocoPhillips Member, or any different percentages for such
Members or any additional Members as certified in a writing (which shall
constitute a permissible amendment to this Agreement) delivered to each Member
by the Board that reflects any adjustment to the Sharing Ratios in connection
with the admission or withdrawal of any Member, by Transfer or otherwise (in
each case), or Transfer of Membership Interests between Members, in accordance
with the terms of this Agreement, which adjustment, if not resulting from a
Transfer of a Membership Interest, shall increase or decrease the Sharing Ratios
of the Members in a manner proportional to their then-existing Sharing Ratios.


"Subchapter K" means subchapter K of chapter 1 of subtitle A of the Code or any
similar provisions of applicable state law.
    
"Subject Membership Interest" has the meaning set forth in Section 7.1.2.


"Tax Matters Partner" has the meaning set forth in Section 6.4.4.


"Taxable Period" means (a) a taxable year of the Company, (b) the portion of a
Taxable Period that ends with an event in respect of which there is an
adjustment to Carrying Values under Section 4.4.4 and (c) the portion of a
Taxable Period that begins after an event that clause (b) hereof describes with
the result that each taxable year may contain two or more Taxable Periods. A
period that is, as a result of the preceding sentence, a Taxable Period, and
that is divided into two periods by reason of clause (b) above shall not after
such division be a Taxable Period.


"Third Party" means any Person other than a Member, its Affiliates and the
Company.


"Third Party Development Costs" means all Third Party costs provided for in any
Annual Budget or Initial Budget incurred in connection with the development or
construction of the Project on or after the December 16, 2005 but prior to the
Project Completion Date.


"Total Development Costs" means the Development Costs and the Pre-Formation
Development Costs.


"Transfer" means any sale, assignment, conveyance, encumbrance, mortgage or
pledge, or other transfer of any kind, whether occurring voluntarily or by
operation of law.


"Transfer Notice" has the meaning set forth in Section 7.1.2.


"Transferee" has the meaning set forth in Section 7.1.2.






--------------------------------------------------------------------------------




"Transferor" has the meaning set forth in Section 7.1.2.


"Treasury Regulations" means the regulations issued by the U.S. Treasury
Department pursuant to the Code.


"Unrealized Gain" attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date over (b) the Carrying Value of such property as of such
date (prior to any adjustment to be made pursuant to Section 4.4.4 as of such
date).


"Unrealized Loss" attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
4.4.4 as of such date) over (b) the Fair Market Value of such property as of
such date.


"U.S." means the United States of America.


"West2East" has the meaning set forth in the recitals.


"Withdrawal Date" has the meaning set forth in Section 3.3.1.


"Withdrawing Member" has the meaning set forth in Section 3.3.2.1.1.


1.2     Interpretation. Reference to a given Section, Subsection, Exhibit or
Schedule is a reference to a Section, Subsection, Exhibit or Schedule of this
Agreement, unless otherwise specified. The terms "hereof," "herein," "hereto,"
"hereunder" and "herewith" refer to this Agreement as a whole. Except where
otherwise expressly provided or unless the context otherwise necessarily
requires: (a) reference to a given agreement, instrument, statute or regulation
is a reference to that agreement, instrument, statute or regulation as modified,
amended, supplemented and restated from time to time, and, as to a statute or
regulation, any successor statute or regulation, (b) accounting terms have the
meanings given to them by GAAP applied on a consistent basis by the accounting
entity to which they refer, (c) references to "dollars" or "$" shall mean the
lawful currency of the U.S., (d) reference to a Person includes its successors
and permitted assigns, (e) references to any term in this Agreement when used in
the singular shall have the same meanings when used in the plural and vice
versa, (f) the masculine shall include the feminine and neuter, and vice versa,
and (g) "includes" or "including" means "including, for example and without
limitation."


1.3     Undertakings Relating to the Company. Whenever any provision hereof
requires (a) the Company to take or omit to take a specified action, (b) the
Board to approve any matter concerning the Company or to take or omit to take a
specified action, or (c) the Committee Representative to take or omit to take a
specified action, then such provision shall be interpreted to mean that the
Members shall cause (i) the Company to take or omit to take such action, (ii)
their respective Directors to cause the Board to approve such matter or take or
omit to take such action or (iii) their respective Committee Representative to
approve such matter or take or omit to take such action, as applicable.


ARTICLE 2
FORMATION DOCUMENTS; OTHER COMPANY MATTERS


2.1     Formation Documents; Name; Filings.


2.1.1    Formation Documents. The Company was originally incorporated by the
filing of the Certificate of Incorporation of Entrega Gas Pipeline Inc. with the
Secretary of State of the State of Delaware on February 9, 2004. The Company was
converted from a corporation to a limited liability company by the name of
Entrega Gas Pipeline LLC by the filing of a Certificate of Conversion and
Certificate of Formation on November 7, 2005 with the Secretary of State of the
State of Delaware. The name of the Company was changed to Rockies Express
Pipeline LLC on April 11, 2006, pursuant to a Certificate of Merger filed with
the Secretary of State of the State of Delaware, pursuant to which Original
Rockies merged with and into the Company, with the Company as the surviving
entity. Additionally, West2East was merged with and into the Company, with the
Company as the surviving entity of the merger, on December 30, 2009, pursuant to
(i) a Certificate of Merger filed with the Secretary of State of the State of
Delaware and (ii) an Agreement of Merger between the Company and West2East dated
December 30, 2009.




--------------------------------------------------------------------------------






2.1.2     Name.     The name of the Company shall be Rockies Express Pipeline
LLC.


2.1.3     Filings. The Board shall cause to be executed, filed and published all
such certificates, notices, statements or other instruments, and amendments
thereto under the laws of the State of Delaware and other applicable
jurisdictions as the Board may from time to time deem necessary or advisable for
the operation of the Company.


2.2     Purpose; Powers.


2.2.1     Purpose. The sole purpose of the Company is to (directly or indirectly
through its ownership of other Persons) engage in the Company Business.


2.2.2     Powers. The Company has the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or in furtherance of
the purposes of the Company set forth in Section 2.2.1, including all the powers
and privileges the LLC Act or any other applicable Law grants a limited
liability company.


2.3     Members.


2.3.1    Initial Members. The Members as of the Effective Time (the "Initial
Members") are Sempra Member, ConocoPhillips Member and Kinder Morgan Member, and
their respective Membership Interests and Sharing Ratios as of the Effective
Time are set forth on Exhibit A.


2.3.2     New Members. Any admission of a new Member for new value provided to
the Company in exchange for the issuance of additional Membership Interests
requires the Required Consent of the Members, which Consent may be withheld in
the reasonable discretion of any such Member. A Person may only be admitted as
new Member pursuant to this Section 2.3.2:


(a)    in accordance with the terms of this Agreement; and


(i)    (b)     if such Person executes and delivers counterparts of this
Agreement to the Company and the other Members;


Upon the admission of any new Member pursuant to this Section 2.3.2 the
Membership Interests of all Members will be reduced in accordance with their
Sharing Ratios prior to giving effect to such admission.


2.4     Registered Agent and Office. The name of the registered agent for
service of process on the Company within the State of Delaware, and the address
of such registered agent and the address of the registered office of the Company
within the State of Delaware shall be c/o The Corporation Trust Company, 1209
Orange St, Wilmington, DE 19801.


2.5     Confidential Information. Any proprietary or confidential information
concerning the Company Business (including internal business information of a
Member or its Affiliate disclosed in connection with the Company Business) that
is provided by or obtained from the Company or any Member or their respective
Affiliates ("Confidential Information"), that comes into the possession of any
Member or their respective Affiliates (each, a "Recipient"), shall be held in
confidence by the Recipient for a period of two (2) years following the date of
disclosure. During such period, the Recipient shall not disclose the
Confidential Information to Third Parties, except with the prior permission of
the Company; provided in the case where the Recipient is a subsidiary or an
Affiliate Controlled by a Member, such Member shall cause such Recipient to be
bound by the provisions of this Section 2.5; provided, further, that each Member
acknowledges its obligations pursuant to this Section 2.5 with respect to
Confidential Information the Recipient of which is its Parent or a subsidiary or
Controlled Affiliate of its Parent and agrees to take appropriate steps to
ensure the confidentiality of Confidential Information such Member discloses or
allows to be disclosed to such a Recipient. Information received by the Sempra
Shipper and the ConocoPhillips Shipper or any shipper affiliated with a Member
pursuant to their respective transportation agreements and related documents
with the Company shall not be considered




--------------------------------------------------------------------------------




Confidential Information within the meaning of this Section 2.5. The Recipient
shall not use the Confidential Information for any purpose other than in
connection with the Company Business. The foregoing general restrictions on
disclosure of Confidential Information shall not apply to Confidential
Information that (a) was previously known to the Recipient; (b) is obtained by
the Recipient on a non-confidential basis from a Third Party, provided that the
Third Party, to the knowledge of the Recipient, is not or was not bound by a
confidentiality obligation with respect to such Confidential Information; (c) is
in or becomes part of the public domain through no fault of the Recipient; (d)
the Recipient is legally compelled to disclose by a Governmental Entity or
others; (e) is necessary to disclose in order to enforce this Agreement; (f) is
disclosed to an Affiliate; (g) is disclosed to a Person (including an employee
of a Member or its Affiliate) that provides services to the Company or has been
retained to provide services in connection with the Company Business; or (h) is
disclosed in connection with a Transfer of a direct or indirect interest in the
Company, a financing in connection with a Transfer of a direct or indirect
interest in the Company or any financing or refinancing secured by the assets of
the Company, the Company or any Member; provided that in each of the
circumstances described in clauses (f) through (h), the Person to whom the
information was disclosed has agreed to hold such Confidential Information
confidential in accordance with this Section 2.5. If it appears that the
Recipient may become legally compelled to disclose any Confidential Information,
the Recipient promptly shall consult with the disclosing party as to the reasons
for such compelled disclosure, and shall afford the disclosing party a
reasonable opportunity to obtain a protective order as to the Confidential
Information, and further shall use reasonable efforts to obtain reliable
assurance that the Confidential Information actually disclosed will be treated
confidentially. Each of the Company and the Members acknowledges that the
provisions of this Agreement, as revised from time to time, shall be considered
Confidential Information without regard to the two (2)-year time period set
forth above. The foregoing general restrictions on disclosure of Confidential
Information shall not apply to Confidential Information that a Parent or any
other Affiliate of any Member, including its Qualified MLP, must disclose in
registration statements or reports filed with the SEC or to comply with the
rules of any national securities exchange on which the securities of such Person
are traded.


2.6     Public Statements. Except as permitted with respect to disclosures of
Confidential Information pursuant to Section 2.5 or as may be required by any
applicable Law or to comply with the rules of any national securities exchange
on which the securities of such Person are traded, no Member or Affiliate
thereof shall make any public announcements or public statements concerning the
Company Business without first obtaining the written consent of each other
Member's Director(s), which consent shall not unreasonably be withheld. Each
Member shall provide the other Members with draft copies of the text of all
applicable statements or testimony that will be made public, including to
Governmental Entities and the press, at a reasonable period of time prior to the
release or presentation of such statements or testimony, and to coordinate with
each other Member to make statements and present testimony that is consistent
with the public relations strategy developed by the Board.


2.7     Regulation by Governmental Entities. The Members intend that the Company
and the entire Project will be within the jurisdiction of the FERC. Unless
otherwise expressly agreed by any affected Member or as reasonably required to
achieve the purpose of the Company after consultation with each Member, neither
the Company nor any other Member shall engage in any transaction or activity
that would (a) cause the Company, any other Member or any of their respective
Affiliates to become subject to the jurisdiction of any state public utility
commission or public service commission; or (b) cause any other Member or any of
their respective Affiliates to become subject to the jurisdiction of FERC
pursuant to the Natural Gas Act. Notwithstanding any other provision in this
Agreement to the contrary, each Member and its Affiliates may take whatever
actions it deems necessary to avoid any such regulation.


2.8     Principal Office. The principal office of the Company shall be at 500
Dallas, Suite 1000, Houston, Texas, 77002 or at such other place as the Company
may designate from time to time. The Company may have such other offices as the
Members may designate from time to time.


ARTICLE 3
BUSINESS OF THE COMPANY


3.1    Development of the Project.


3.1.1     General The Company shall carry out the Company Business in accordance
with the provisions of this Agreement.




--------------------------------------------------------------------------------






3.1.2     Information and Progress Reports. At the request of any Member, but no
less often than quarterly, the Board shall cause to be prepared and submitted to
each Member at any time and from time to time a written status report for the
Project, covering development activities performed to date, the status of the
Project and the major development and construction activities planned for the
Project during the upcoming calendar quarter.


3.1.3    Project Agreements.


3.1.3.1    Intentionally Omitted.


3.1.3.2     O&R Agreement. The Company has entered into the O&R Agreement with
the Operator.


3.1.4     Project Documents. All Permits, applications, contracts and other
assets obtained or entered into that will ultimately become Project assets shall
be entered into by or otherwise be in the name of the Company.


3.2    Total Development Costs.


3.2.1     Development Costs. The Company will pay or provide for the timely
payment of all Development Costs incurred in accordance with the Annual Budget
which has been approved by the Board. Unless otherwise approved by the Board,
the Company shall use the proceeds of Capital Contributions pursuant to Section
4.3.1 to fund the payment of, or reimbursement of the Company for, all
Development Costs.


3.2.2     Accounting for Certain Costs. If the Affiliates of a Member provide
goods or services to the Company the costs of which are Development Costs, such
Member (a) shall cause one of its Affiliates to keep complete, separate records
and accounts of all such costs and (b) report to the Board all such costs paid
and payable within fifteen (15) days after the end of each month, or other
periodic basis as established by the Board, including such detail and otherwise
in such form and in accordance with such procedures as are designated from time
to time by the Board.


3.2.3     Responsibility for Development Costs; Reimbursement of Development
Costs: Audits.


3.2.3.1    Responsibility for Development Costs. Responsibility for the funding
of the payment of Development Costs shall be shared by the Members pro rata, on
the basis of their respective Sharing Ratios.


3.2.3.2     Intentionally Omitted.


3.2.3.3     Reimbursement of Development Costs. If the Company obtains financing
for the Project, the Company shall use all reasonable efforts to structure the
financing arrangements for the Project to obtain from the proceeds thereof on
the financial closing date reimbursement of all Total Development Costs actually
paid or incurred by or on behalf of the Company or the Members as of such date.
Any recovery of such amounts on the financial closing date shall be distributed
to the Members pursuant to Section 4.8.1 from funds available therefor under the
financing arrangements in proportion to their previous Capital Contributions for
such purpose.


3.2.3.4     Audit Rights. All records and accounts of each Member and its
Affiliates relating to Total Development Costs incurred or paid by such Member
or its Affiliates and for which payment, credit or reimbursement is desired
under this Agreement, shall be available for inspection and audit by the other
Members, at such Member(s) own expense, upon reasonable advance notice during
normal business hours.


3.3     Withdrawal


3.3.1     Withdrawal from the Company. A Member may withdraw from the Company
only with the prior approval of the Board, which withdrawal will require the
unanimous affirmative vote of Directors representing the non-withdrawing Members
and will be effective as of the date specified by the Board in connection with
that




--------------------------------------------------------------------------------




approval. In this Agreement, "Withdrawal Date" means the effective date of a
permitted withdrawal. Any attempted withdrawal from the Company other than as
expressly provided for herein will constitute a violation of this Agreement.


3.3.2    Effect of Withdrawal.


3.3.2.1    Effect on Withdrawing Member.


3.3.2.1.1    Liability for Costs. If a Member withdraws from the Company in
accordance with this Agreement, the withdrawing Member (the "Withdrawing
Member") shall remain obligated to make cash payments to the Company equal to
its Sharing Ratio (as of immediately prior to its Withdrawal Date) of the
Development Costs that have been paid or are due or have been irrevocably
committed by the Company, prior to the Withdrawal Date of such Withdrawing
Member; provided that in connection with liabilities associated with contracts
for which payment is not yet due, and for which performance has not been
completed by the counterparty, the Withdrawing Member shall be obligated to make
cash payments to the Company in accordance with its Sharing Ratio (as of
immediately prior to its Withdrawal Date) for such future liabilities only if
such contract is thereafter terminated, and only to the extent of the
termination costs under such contract which would have been payable by such
Withdrawing Member if the contract had been terminated on its Withdrawal Date.
Payments by a Withdrawing Member under this Section 3.3 shall be treated as
Capital Contributions notwithstanding such Withdrawing Member's withdrawal from
the Company.


3.3.2.1.2    Intentionally Omitted.


3.3.2.1.3    Remaining Rights; Withdrawing    Member's Membership Interest. A
Withdrawing Member shall have no further rights or obligations with respect to
the Company after the Withdrawal Date, including to the Project's Products,
except that: (a) the Withdrawing Member will remain obligated to the Company in
respect of all liabilities it may have under this Agreement which accrue prior
to its withdrawal; and (b) the Withdrawing Member shall continue to be subject
to and obligated to comply or adhere to the provisions of Article 9 and 12 and
the provisions of Section 2.5 and 2.6. In addition, the Withdrawing Member must,
promptly after its withdrawal, either destroy (and provide a certificate of
destruction with respect to) or return to the Company all Confidential
Information in the possession or subject to the control of such Withdrawing
Member. Notwithstanding the preceding sentence, but subject to Section 2.5, a
Withdrawing Member may retain for a period not to exceed seven (7) years from
its Withdrawal Date, but not disclose to any other Person, Confidential
Information for the limited purposes of preparing tax returns of that
Withdrawing Member or of any consolidated group of which it is a member and
defending audits, investigations and other proceedings relating thereto;
provided, that the Withdrawing Member must advise the Company in writing
promptly after its withdrawal from the Company as to the specific Confidential
Information it is retaining under this sentence. If the Withdrawing Member
withdraws from the Company and all other Members (the "Remaining Members") do
not dissolve the Company, the Withdrawing Member shall assign and transfer for
no additional consideration: (a) all of its Membership Interest in the Company
to the Remaining Member(s) pro rata based on such Remaining Members Membership
Interests; and (b) to the extent of any interest therein by such Withdrawing
Member or its Affiliates, sole ownership of all of its and its Affiliates'
Products and assets related to the Project, the Pipeline or the Company Business
to the Company, such assignments and transfers to be effective upon the
Withdrawal Date; and thereafter such Withdrawing Member shall cease to be a
Member.


3.3.2.2 Effect on Non-Withdrawing Members. The Remaining Members shall be
obligated to make Capital Contributions in accordance with their respective
Sharing Ratios (as adjusted to reflect the withdrawal of the Withdrawing Member)
to the Company for Development Costs.


ARTICLE 4
COMPANY CAPITALIZATION AND FINANCIAL PROVISIONS


4.1    Initial Capital Contributions.


4.1.1    Intentionally Omitted.






--------------------------------------------------------------------------------




4.1.2    Initial Capital Contributions by Additional Members.


4.1.2.1     The first Member admitted to the Company after the Effective Time
shall as of the effective date of its admission contribute to the Company, as a
Capital Contribution, the amount of cash necessary so that its Capital Account
Balance will bear the same ratio to the aggregate Capital Account Balances of
all Members as its Sharing Ratio bears to one hundred percent (100%).


4.1.2.2     Each subsequent Member admitted to the Company prior to the Project
Completion Date shall as of the effective date of its admission contribute to
the Company, as a Capital Contribution, the amount of cash necessary so that its
Capital Account Balance will bear the same ratio to the aggregate Capital
Account Balances of all Members whose Sharing Ratios are, pursuant to Section
2.3.2, not being reduced by its admission as its Sharing Ratio bears to the
aggregate Sharing Ratios of those other Members.


4.2    Budgets.


4.2.1 Adoption. The portions of the Development Budget and the Operating Budget
which provide for expenditures during the period extending to and including
December 31, 2010 will serve as the initial Annual Budget of the Company (the
"Initial Budget") which is deemed to have been approved by the Board. On or
before November 1st of each year, the Board shall adopt a written budget for the
upcoming calendar year, based upon the budget that is proposed by the Operator
or as that budget may be modified and approved by the Company pursuant to the
O&R Agreement (the "Operating Budget"), and Section 4.2.3 below, which written
budget shall set forth in reasonable detail the anticipated consolidated
quarterly statements of operations and financial statements of the Company,
including reasonably detailed schedules in respect of Development Costs,
Operational Expenditures, Capital Expenditures (including Capital Expenditures
constituting part of the Development Costs) and any other contemplated
expenditures and the financing thereof (including financing by Capital
Contributions and financing through the incurrence of indebtedness by the
Company), if any (such budgets as in effect from time to time, collectively the
"Annual Budget"). These statements shall be broken down by month in the case of
facilities under construction. After the Board has approved an Annual Budget,
the Company shall promptly prepare and provide to the Members a monthly
breakdown of such Annual Budget.


4.2.2     Intentionally Omitted.


4.2.3     Approval of Disputed Operating Budget Proposed by Kinder Morgan
Affiliated Operator. Following the Project Completion Date, for any period
during which an Affiliate of the Kinder Morgan Member is the Operator, if the
Company and the Operator cannot agree on the terms of the upcoming annual
Operating Budget proposed by the Operator by November 1st of the year such
Operating Budget is proposed, such Operating Budget shall be submitted to the
President of the Kinder Morgan Gas Pipeline Group, the President of
Transportation at ConocoPhillips and the President of Sempra, which Persons
shall thereupon use their reasonable efforts to agree upon an Operating Budget.
If the Presidents of Kinder Morgan Gas Pipeline Group, ConocoPhillips
Transportation and Sempra do not reach agreement on such Operating Budget by
January 1st of the next year, the Members shall utilize the provisions in the
arbitration procedures described in Section 3.1(b) and Article 11 of the O&R
Agreement.


4.2.4     Amendments. If, in the course of a year or shorter period covered by a
particular Annual Budget, any Member or Director determines that material
amendments to or deviations from the Annual Budget are necessary or appropriate,
such Member or Director shall request the Board's approval of such amendment.


4.3     Funding of the Company.


4.3.1     Member Equity Contributions. Capital Contributions to fund
expenditures (i) contemplated by the Annual Budget or (ii) as otherwise approved
by the Board shall be made by the Members in accordance with the procedures set
forth in this Section 4.3. Prior to the beginning of each calendar quarter, the
Board shall cause to be prepared, and shall approve, a written plan setting
forth the projected cash flows and balances of the Company and the likely timing
and amount of each periodic Capital Contribution to be made by each Member
during each month in such calendar quarter (each, a "Cash Call"). Each Cash Call
made pursuant to such plan shall be evidenced




--------------------------------------------------------------------------------




by a written notice given to each Member at least ten (10) Business Days (or
such shorter period as agreed by the Members) prior to the date the Cash Call is
due (a "Funding Notice"). Each Funding Notice shall set forth: (a) the total
amount and purpose of the Cash Call and the portion of that amount being
requested from each Member; and (b) the date on which payments of that Cash Call
will be due and the method of payment, which date and method will be the same
for all Members. Funding Notices may be given only by the Board or other Person
specifically designated to do so by the Board. The Board may also issue a
Funding Notice to the Members for Cash Calls to fund costs reasonably determined
by the Board to be necessary to (a) address an emergency situation threatening
life or property of the Company or (b) reimburse Member's Affiliates in
accordance with Section 4.3.2. If one or more Members make Capital Contributions
pursuant to Section 4.1.2.2, then, until such time as all the Capital Account
Balances of all Members are proportional to their respective Sharing Ratios, the
amount of each Member's Cash Call will be calculated in such a manner as to
cause the Capital Account Balance of that Member to be in proportion to its
Sharing Ratio, which calculation, in the case of a Member that has made its
initial Capital Contribution pursuant to Section 4.1.2.2, may result in a share
of that Cash Call that exceeds its Sharing Ratio, and, in the case of an Initial
Member, may result in a share of that Cash Call that is less than its Sharing
Ratio; otherwise, each Member will be obligated to pay the percentage of each
Cash Call which equals its Sharing Ratio. Each Capital Contribution the Company
receives from a Member under this Section 4.3.1 will be credited to that
Member's Capital Account as of the date the Funding Notice relating thereto
specifies as the date of payment thereof. If the Member pays that Capital
Contribution after that date, in whole or in part, it also must pay, directly to
the other Members in proportion to their relative Sharing Ratios, interest at
the Agreed Rate on the overdue amount from and after such date to the date of
payment. The interest a Member pays under this Section 4.3.1 will not be
credited to its Capital Account. Unless the Board determines otherwise, all Cash
Calls under this Section 4.3.1 must be paid in cash by wire transfer in
immediately available funds in accordance with the transfer instructions the
Board will provide to each Member from time to time.


4.3.2     Treatment of Draws under Member Affiliate Support Instruments. Unless
otherwise agreed between the Members or otherwise determined by the Board, if
and whenever any beneficiary of any outstanding Member Affiliate Support
Instrument draws or otherwise receives funds under such instrument, the Company
will as soon as practicable thereafter either provide the Company with, or pay
to the Member's Affiliate that advanced those funds to such beneficiaries for
the account of the Company, the funds necessary to reimburse such Affiliate for
the amount of funds it has advanced.


4.3.3     Limitations on Obligations. Notwithstanding any other provision of
this Agreement, including Section 4.3.1, or applicable Law, no Member shall have
any obligation to make any Capital Contribution to the Company under this
Agreement or otherwise (a) on liquidation of the Company, (b) by reason of a
deficit Capital Account Balance, or (c) where an Act of Insolvency has occurred
with respect to the Company.


4.3.4    Intentionally Omitted.


4.4     Capital Accounts. The Company shall maintain for each Member a separate
capital account ("Capital Account") as provided herein. Such provisions are
intended to be in accordance with the rules of Treasury Regulation Section
1.704-1(b)(2)(iv) and to be interpreted in accordance therewith and are also
intended to result in distributions during winding up of the Company being in
proportion to Sharing Ratios and shall be implemented to achieve that result.


4.4.1     Each Member's Capital Account Balance shall be: (a) increased by (i)
the amount of cash or cash equivalents contributed by that Member to the Company
pursuant to this Agreement, (ii) the Net Agreed Value of property contributed by
that Member to the Company pursuant to this Agreement (contributions
contemplated by clauses (i) and (ii) shall be referred to as "Capital
Contributions"), and (iii) allocations to that Member of income and gain
pursuant to Section 4.6; and (b) decreased by (i) the amount of cash or cash
equivalents distributed to that Member by the Company pursuant to this
Agreement, (ii) the Net Agreed Value of property distributed to that Member by
the Company pursuant to this Agreement and (iii) allocations of losses and
deductions pursuant to Section 4.6.


4.4.2     The items of income, gain, loss or deduction that are to be allocated
pursuant to Section 4.6 and are to be reflected in the Members' Capital Accounts
pursuant to Section 4.4.1, are the items of the Company that




--------------------------------------------------------------------------------




are recognized for federal income tax purposes (taking into account, without
limitation, any method of depreciation, cost recovery or amortization used for
that purpose), provided that:


4.4.2.1     All fees and other expenses incurred by the Company to promote the
sale of (or to sell) any interest that can neither be deducted nor amortized
under Section 709 of the Code, if any, shall be treated as an item of deduction
at the time such fees and other expenses are incurred.


4.4.2.2     Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Company and, as to those items described in
Section 705(a)(l)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Section
734(b) or 743(b) of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.


4.4.2.3     Any income, gain or loss attributable to the taxable disposition of
any Company property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the Company's
Carrying Value with respect to such property as of such date.


4.4.2.4     In accordance with the requirements of Section 704(b) of the Code,
any deductions for depreciation, cost recovery or amortization attributable to
any property of the Company shall be determined (A) as if the adjusted basis of
such property were equal to the Carrying Value thereof immediately prior to such
adjustment and (B) using a rate of depreciation, cost recovery or amortization
derived from the same method and useful life (or, if applicable, the remaining
useful life) as is applied for federal income tax purposes; provided, however,
that if the asset has a zero adjusted basis for federal income tax purposes,
depreciation, cost recovery or amortization deductions shall be determined using
any reasonable method that the Board may adopt. Notwithstanding the foregoing
portion of this Section, deductions for depreciation, cost recovery or
amortization will be determined with respect to any portion of the Carrying
Value with respect to which Treasury Regulation Section 1.704-3(d) remedial
allocations are to be made (including reverse Section 704(c) allocations that
are to be made as Treasury Regulation Section 1.704-3(d) remedial allocations)
in accordance with a method that Treasury Regulation Section 1.704-3(d) permits
as determined by the Board. Any deduction for depreciation, cost recovery or
amortization in respect of property of the Company that is determined under this
Section will be treated as an item of deduction for the period in which it
occurs and will reduce the Carrying Value of that property as of the end of the
Taxable Period in which that deduction is recognized and before any adjustment
thereto pursuant to Section 4.4.4 hereof.


4.4.2.5 Any increase or decrease in the Carrying Value of an item of property
pursuant to Section 4.4.4 shall be treated as an item of income or deduction,
respectively, that is recognized by the Company immediately prior to such
adjustment.


4.4.3     A Transferee shall succeed to a pro rata portion of the Capital
Account of the Transferor relating to the Membership Interest so Transferred.


4.4.4     Immediately prior to the issuance of additional Membership Interests
for cash or Contributed Property (but not on a contribution for which provision
is made herein), (a) any distribution to a Member of any Company property in
redemption or retirement of a Membership Interest or (b) an event that Treasury
Regulation Section 1.704-l(b)(2)(iv)(f) or any successor thereto identifies as
an event after which partnership property may be revalued, the Carrying Value of
each Company property shall be increased or decreased by any Unrealized Gain or
Unrealized Loss, respectively, attributable to that item of Company property at
the time.


4.5    Loans.


4.5.1     General Rule. Except as provided in Section 4.5, no Member shall be
required or permitted to lend any money to or for the benefit of the Company.




--------------------------------------------------------------------------------






4.5.2     Member Loans. If the Board determines that the Company's funds are
insufficient to meet its costs, expenses, obligations or liabilities, the Board
may, in its sole discretion, permit any Member, and, if so permitted by the
Board, any Member may (but shall not be required), to lend all or a portion of
the amount of needed funds to the Company ("Member Loans"). Member Loans shall
bear interest at market rates as determined by the lending Member and the Board
and be repayable, unless otherwise determined by the lending Member and the
Board, at the earliest possible time before any distributions are made to the
Members.


4.6     Allocations for Capital Account Purposes. The Company's items of income,
gain, loss and deduction (computed in accordance with Section 4.4.2) for each
Taxable Period shall be allocated among the Members as provided herein below.


4.6.1    Net Income and Net Losses. After giving effect to the special
allocations set forth in Section 4.6.2, Net Income and Net Losses for each
Taxable Period and all items of income, gain, loss and deduction taken into
account in computing Net Income and Net Losses for such Taxable Period shall be
allocated to the Members in accordance with their Sharing Ratios.


4.6.2     Special Allocations. Prior to making allocations pursuant to Section
4.6.1, special allocations shall be made of items of income and deduction
(determined pursuant to Section 4.4.2) for each Taxable Period as follows:


4.6.2.1     Chargeback of Nonrecourse Deductions. Each Member shall be allocated
items of income and gain for each Taxable Period (and, if necessary, subsequent
Taxable Periods) in the manner and amounts provided in the Treasury Regulations
that are issued from time to time under Section 704(b) of the Code to charge
back Nonrecourse Deductions that were allocated thereto pursuant to Section
4.6.2.3.


4.6.2.2 Chargeback of Member Nonrecourse Deductions. Each Member shall be
allocated items of income and gain for each Taxable Period (and, if necessary,
subsequent Taxable Periods) in the manner and amounts provided in the Treasury
Regulations that are issued from time to time under Section 704(b) of the Code
to charge back Member Nonrecourse Deductions that were allocated thereto
pursuant to Section 4.6.2.4.


4.6.2.3     Nonrecourse Deductions. Nonrecourse Deductions for any Taxable
Period shall be allocated to the Members in accordance with their Sharing
Ratios. If the Board determines that the Company's Nonrecourse Deductions must
be allocated in a different ratio to satisfy the safe harbor requirements of the
Treasury Regulations promulgated under Section 704(b) of the Code, as to the
allocation of such deductions, the Board shall, upon notice to the Members,
revise the foregoing ratios so as to the satisfy such requirements.


4.6.2.4 Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
Taxable Period shall be allocated to the Member that bears the Economic Risk of
Loss for the Member Nonrecourse Debt to which such Member Nonrecourse Deductions
are attributable in accordance with Treasury Regulation Section 1.704-2(i). If
more than one Member bears the Economic Risk of Loss with respect to a Member
Nonrecourse Debt, the Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such Economic Risk of Loss.


4.6.2.5 Qualified Income Offset. After allocations have been made pursuant to
the preceding provisions of this Section 4.6.2 and balances of Adjusted Capital
Accounts have been adjusted in respect thereof, items of income and gain shall
be allocated to each Member in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, any deficit balance in its Adjusted Capital Account; provided that
allocations to more than one Member shall be prorated, if necessary, in
proportion to the total amount that is so to be allocated to each such Member.
The allocations pursuant to this Section 4.6.2.5 are "Regulatory Allocations."


4.6.2.6     Regulatory Allocations. After allocations have been made pursuant to
the preceding provisions of this Section 4.6.2 for a Taxable Period, items of
income, gain, loss and deduction for such




--------------------------------------------------------------------------------




Taxable Period shall be allocated among the Members so that, to the extent
possible, the aggregate effect on Capital Account Balances of the Members of the
allocations that are made pursuant to this Section 4.6.2.6 and of the Regulatory
Allocations is the same as would have been achieved if the Regulatory
Allocations and this Section 4.6.2.6 were not a part of this Agreement;
provided, however, that no allocation shall be made pursuant to this Section
4.6.2.6 that would cause a Member to have a negative Adjusted Capital Account
Balance.


4.7     Allocations for Tax Purposes.


4.7.1     Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Members in the same manner as its correlative item of income, gain, loss or
deduction is allocated pursuant to Section 4.6 hereof.


4.7.2    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:


4.7.2.1     In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Members in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and any item of Residual Gain or Residual Loss shall be allocated
among the Members in the same manner as its correlative item of gain or loss is
allocated pursuant to Section 4.6.


4.7.2.2    In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Members in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property at each time that the Carrying
Value of such Adjusted Property was so adjusted, and (2) second, in the event
such property was originally a Contributed Property, be allocated among the
Members in a manner consistent with Section 4.7.2.1; and any item of Residual
Gain or Residual Loss attributable to an Adjusted Property shall be allocated
among the Members in the same manner as its correlative item of gain or loss is
allocated pursuant to Section 4.6.


4.7.2.3     The Board shall apply the principles of Treasury Regulation Section
1.704-3(d) to eliminate Book-Tax Disparities.


4.7.3     For the proper administration of the Company, the Board shall (i)
adopt such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions that are recognized for
federal income tax purposes; (ii) make special allocations for federal income
tax purposes of income (including, without limitation, gross income) or
deductions; and (iii) amend the provisions of this Agreement as appropriate to
reflect the proposal or promulgation of Treasury Regulations under Section
704(b) or Section 704(c) of the Code; provided that such conventions,
allocations or amendments do not adversely affect the right of any Member to
distributions at any time and such changes are consistent with the applicable
principles of the Code.


4.7.4     Any gain allocated to the Members upon the sale or other taxable
disposition of any Company asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 4.7, be
characterized as Recapture Income in the same proportions and the same extent as
such Members (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.


4.7.5     All items of income, gain, loss, deduction and credit recognized by
the Company for federal income tax purposes and allocated to the Members in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code which may be made by the Company;
provided, however, that such allocations, once made, shall be adjusted as
necessary or appropriate to take into account those adjustments permitted or
required by Sections 734 and 743 of the Code.






--------------------------------------------------------------------------------




4.7.6     Nonrecourse liabilities of the Company that are allocable pursuant to
Treasury Regulation Section 1.752-3(a)(3) shall be allocated among the Members
in accordance with their Sharing Ratios.


4.8    Distributions.


4.8.1     Distributions to Reimburse Total Development Costs. In accordance with
the last sentence of Section 3.2.3.3, the Company shall distribute to the
Members the proceeds available thereunder in proportion to their previous
Capital Contributions in respect of Total Development Costs.


4.8.2     Other Distributions. Except as otherwise provided in Article 8 with
respect to liquidation distributions, the Company shall distribute to the
Members, in accordance with their Sharing Ratios applicable to to the period or
portion thereof for which such distributions are being made, all Available Cash,
no later than five (5) Business Days following the end of each calendar quarter.


4.9    Insurance.


4.9.1 Members Insurance. Each Member shall provide its own Directors and
Officers Insurance policies in the amounts and for the coverages determined by
each Member in its sole judgment.


4.9.2 Project Insurance. The O&R Agreement provides that the Operator of the
Project shall secure insurance coverage in the amounts and for the coverages as
set forth in the O&R Agreement, the cost of which shall be an operating expense
of the Project.


ARTICLE 5
MANAGEMENT OF THE COMPANY


5.1     Generally. The management of the Company is fully vested in the Members,
acting exclusively in their membership capacities. Except for the matters
reserved for the approval or Consent of the Members as provided herein, to
facilitate the orderly and efficient management of the Company, the Members
shall act collectively as a "committee of the whole," which is hereby named the
"Board." The Company will not have "managers," as that term is used in the LLC
Act, it being understood that the Directors do not constitute "managers."
Approval by the Members means (i) with respect to the matters set forth in
Section 5.5.1, the Required Consent of the Members or (ii) with respect to all
other matters that require approval or Consent of the Members, the affirmative
vote of Members holding 75% or more of the Membership Interests. Decisions or
actions taken by the Board in accordance with the provisions of this Agreement
shall constitute decisions or actions by the Company and shall be binding on
each Member, Director and employee of the Company. Except as otherwise agreed by
the Members in writing, no Member shall have any unilateral right or authority
to take any action on behalf of the Company or to bind or commit the Company
with respect to Third Parties or otherwise. Except as otherwise expressly
provided in this Agreement, each Member hereby (a) specifically delegates to the
Board its rights and powers to manage and control the business and affairs of
the Company in accordance with the provisions of Section 18-407 of the LLC Act,
and (b) revokes its right to bind the Company, as contemplated by the provisions
of Section 18-402 of the LLC Act.


5.2     Board.


5.2.1     Composition. Each Member shall designate one (1) Director to the
Board, provided that each Member holding a Membership Interest representing 50%
or more of the total Membership Interests shall designate one (1) Director for
each 25% Membership Interest held by it. The Board shall initially be composed
of four (4) Directors (each, a "Director"), two (2) of whom shall be appointed
by Kinder Morgan Member, one (1) of whom shall be appointed by Sempra Member and
one (1) of whom shall be appointed by ConocoPhillips Member. Each Member shall
notify the other Members, from time to time, of the identity of (A) the
representative(s) of such Member who will represent such Member at such Board
meetings as Director(s), and (B) for each Director designated by such Member,
one representative of the Member who will represent it at any meeting that a
Member's Director(s) are unable to attend (an "Alternate Director(s)"). The term
"Director" shall also refer to any Alternate Director that is actually
performing the duties of the applicable Director in lieu of that Director. The
initial Directors and initial Alternate Directors are set forth




--------------------------------------------------------------------------------




on Schedule 5.2. Each Member may designate different Directors or Alternate
Directors for any meeting of the Board by notifying the other Member at least
two (2) Business Days prior to the scheduled date for such meeting; provided,
however, that if giving such advance notice is not feasible, then such new
Director or Alternate Director shall present written evidence of his or her
authority no later than immediately prior to the commencement of such meeting.
Upon appointment by a Member, each Director shall hold office until death,
disability, resignation or removal at any time at the pleasure of the Member
that appointed him or her. If a vacancy occurs on the Board, the Member that
appointed such Director shall give notice of such vacancy to the other Members,
and as soon as practicable after the occurrence of such vacancy shall appoint a
successor so that the Board remains fully constituted at all times. Schedule 5.2
shall be revised and updated from time to time to reflect any changes to the
Directors and Alternate Directors in accordance with this Section 5.2.1.
Notwithstanding Section 12.3, any such revisions to Schedule 5.2 shall be an
amendment to this Agreement without any further actions required by the Members.


5.2.2     Authority. Each Director shall have the full authority to act on
behalf of the Member that designated such Director; the action of a Director at
a meeting (or through a written consent) of the Board shall bind the Member that
designated such Director; and the other Members shall be entitled to rely upon
such action without further inquiry or investigation as to the actual authority
(or lack thereof) of such Director. In addition, the act of an Alternate
Director shall be deemed the act of the Director for which such Alternate
Director is acting, without the need to produce evidence of the absence or
unavailability of such Director. The voting power of a Member's Directors shall
be based on the respective Member's Membership Interest.


5.2.3     Chairman and Secretary. One of the Directors will be designated as
chairman of the board (the "Chairman"), in accordance with this Section 5.2.3.
The Chairman's sole role is to chair the meetings of the Board. The Chairman
shall be a Director designated by the Kinder Morgan Member. The Board shall also
designate a secretary of the Board, who need not be a Director (the "Secretary
of the Board"). The Secretary of the Board shall maintain written minutes of
each of its meetings, which shall be submitted for approval no later than the
next regularly-scheduled meeting. The Board may adopt whatever rules and
procedures relating to its activities as it may deem appropriate, provided that
such rules and procedures shall not be inconsistent with or violate the
provisions of this Agreement or applicable Laws.


5.2.4     Meetings and Approval Requirements.


5.2.4.1     Regular Meetings. Unless otherwise determined by the Board, the
Board shall meet at least every calendar quarter on a date and at a time and
place established by the Board. Special meetings of the Board shall be held at
the written request of any Director. Each Member shall use its reasonable
efforts to cause the Directors elected by it to be present at each meeting of
the Board.


5.2.4.2     Telephonic Meetings. Any meeting of the Board may be held by
conference telephone call or through similar communications equipment by means
of which all Persons participating in the meeting are able to hear each other.
Participation in a telephonic or video graphic meeting held pursuant to this
section shall constitute presence in person at such meeting.


5.2.4.3     Notices. Notices of regularly scheduled meetings of the Board shall
not be required unless the time or place of a particular regular meeting is
other than as set forth in the schedule of meetings previously approved by the
Board. Without affecting the validity of a meeting in any way, prior to the date
of a regularly scheduled meeting, the Chairman or, in the Chairman's absence, a
Director shall cause the agenda of such meeting to be prepared and delivered to
the Directors which sets forth the items known to the Chairman or such Director
that are to be discussed for consideration at such meeting. Notices of special
meetings shall be required and shall state the place, date and hour of the
meeting and shall include an agenda which sets forth the purpose or purposes for
which the meeting is called. Special meetings shall be held at the address
specified in the notice of such meeting or at such other place as shall be
agreed by the Directors. Notice of a special meeting shall be given in writing
to each Director not less than two (2) Business Days nor more than fifteen (15)
days before the date of the meeting. Directors may waive in writing the
requirements for notice before, at or after the special meeting involved.






--------------------------------------------------------------------------------




5.2.4.4     Quorum. At each meeting of the Board, the presence in person or by
electronic means, as the case may be, of at least two (2) Directors that
collectively represent at least 75% of the Membership Interests shall be
necessary to constitute and maintain a quorum for the transaction of business by
the Board. If any meeting of the Board fails to be convened for lack of a
quorum, a subsequent meeting of the Board with respect to the same agenda may,
notwithstanding the provisions of Section 5.2.4.3, be convened as early as five
(5) Business Days after notice of such meeting is delivered to the Directors,
which notice may be given on the same day of the meeting that failed to be
convened for lack of a quorum. Notwithstanding, the quorum requirement set forth
above, if any two meetings of the Board having the same agenda fail to be
convened for lack of a quorum, at any subsequent meeting of the Board with
respect to the same agenda, which meeting may be called in the manner provided
in the immediately preceding sentence, a quorum shall be deemed to exist if at
least two (2) Directors that collectively represent at least 50% of the
Membership Interests are present in person or by electronic means.


5.2.4.5 Approval Requirements. The Board may act either through the presence of
Directors voting at a meeting or by written consent without a meeting as
described in Section 5.2.4.6 below.


5.2.4.5.1        Intentionally Omitted.


5.2.4.5.2     Intentionally Omitted.


5.2.4.5.3        Approval Requirements. Except as set forth in Section 5.8.3 or
as otherwise provided for herein, the affirmative vote of Directors representing
75% or more of the Membership Interests (in the case of approval of an Affiliate
Contract as described in Section 5.9, the affirmative vote of Directors
representing 75% or more of the Membership Interests of the disinterested
Members), present in person or by electronic means, as the case may be, and
voting at a meeting of the Board where a quorum is present, shall be necessary
for any action of the Board.


5.2.4.6     Written Consents. Any action required or permitted to be taken at a
meeting of the Board may be taken without a meeting and without a vote if a
consent or consents in writing, setting forth the action so taken or to be
taken, shall be (a) provided by the Director initiating the consent process to
all the other Directors prior to or contemporaneously with the initiating
Director's solicitation of consents, (b) signed by Directors entitled to vote on
that action and which those Directors could have taken at a meeting of the Board
at which all Directors entitled to vote on that action were present and voted
and (c) delivered to each Member. Each written consent of a Director under this
Section 5.2.4.6 must bear the date of that Director's signature, and the date of
the last signature needed to take action under this Section 5.2.4.6 will be the
date of that action. Such consents shall be filed with the minutes of the
proceedings of the Board.


5.2.4.7    Intentionally Omitted.


5.3     Committees. The Board may establish committees (the "Committees") from
time to time and delegate to such Committees such authority and powers of the
Board as determined by the Board in its sole discretion.


5.4    Duties of Directors and Committee Representatives.


5.4.1     Disclaimers of Duties. Notwithstanding anything herein to the
contrary, each Director and appointee to any committee established pursuant to
this Agreement (a "Committee Representative") shall represent, and owe duties
to, only the Member that designated such Director or Committee Representative
(the nature and extent of such duties being an internal corporate or
organizational affair of such Member) and not to the Company, any other Member,
Director or any Officer or employee of the Company. The Company shall indemnify,
protect, defend, release and hold harmless each Director and Committee
Representative from and against any claims asserted by or on behalf of any
Person (including another Member), other than the Member that designated such
Director or Committee Representative, that arise out of, relate to or are
otherwise attributable to, directly or indirectly, such Person's service on the
Board or a Committee, as applicable.






--------------------------------------------------------------------------------




5.4.2     Voting Rights. Except as is otherwise expressly provided in this
Agreement, with respect to any vote, consent or approval at any meeting of the
Board, a Committee or otherwise under this Agreement, each Member (and its
Directors and Committee Representatives at such Member's discretion) may grant
or withhold such vote, consent or approval (a) in its sole and absolute
discretion, (b) with or without cause, (c) subject to such conditions as it
shall deem appropriate, including any other businesses or projects, whether or
not competitive, and (d) without taking into account the interests of, and
without incurring liability to, the Company, any other Member, Director or
Committee Representative, or any Officer or employee of the Company. The
provisions of this Section 5.4.2 shall apply notwithstanding the negligence,
gross negligence, willful misconduct, strict liability or other fault or
responsibility of a Member or its Directors or Committee Representatives. The
Members acknowledge that each of the Members, and each of the Members' Directors
may, in making decisions with respect to the Company, take into account the
business interests of its respective Member with respect to the Project, or to
any other businesses or projects in which any of them may have an interest,
whether or not competitive with the Project.


5.4.3     Disclaimer Regarding Use of Certain Terms. Notwithstanding anything in
this Agreement to the contrary, by using the terms "Board," and "Directors," it
is not the intention of the Members to incorporate provisions from the Delaware
general corporation law or any other state corporation law or limited liability
company law regarding the rights, obligations and duties (including, without
limitation, fiduciary duties) of corporate directors, boards of directors, or
"managers" (as that term is used in the LLC Act) and the same are hereby
disclaimed.


5.5    Members.


5.5.1     Matters Requiring Member Approval. In addition to any other approval
required by applicable Law, this Agreement, or any other written agreement of
the Members, and notwithstanding the provisions of Section 5.1, the following
matters shall require the Required Consent of the Members:


(a)     any merger or combination of the Company with another Person, or any
reclassification, recapitalization, dissolution, liquidation or winding up of
the Company;


(b)     any addition to or amendment or repeal of the Certificate;
    
(c)     any issuance or sale by the Company of Membership Interests other than
in accordance with Section 2.3;


(d)     any buyback by the Company of Membership Interests that will result in
an increase or decrease in any Member's Membership Interest other than in
accordance with the Members' Sharing Ratios on a pro rata basis;


(e)     any election by the Company to exclude itself from the application of
Subchapter K;


(f)     the admission of any new Member pursuant to Section 2.3.2;


(g)     any statutory or other conversion of the Company into another type of
legal entity; or


(h)     any entry by the Company into any business not related to the Company
Business; or


(i)     selling all or substantially all of the Company's assets, whether in one
transaction or a series of related transactions; or


(j)    taking any action, or acquiescing in the taking of any action, by or on
behalf of the Company to seek relief under, or advantage of, an applicable
debtor relief law, liquidation, receivership, trust,




--------------------------------------------------------------------------------




conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar law affecting the rights or remedies of creditors
generally.


5.5.2     Member Meeting and Approval Procedures.


5.5.2.1 Meetings. A meeting of the Members for the purpose of acting upon any
matter upon which the Members are entitled to vote may be called by the Board at
any time, and such a meeting shall be called by the Board not more than thirty
(30) days after receipt of a written request therefor signed by any of the
Members. Meetings of the Members shall be held at such location as from time to
time shall be reasonably determined by the Board. The Board shall give written
notice of any such meeting to all Members, and such meeting shall be held not
less than two (2) days nor more than thirty (30) days after the Board sends such
notice. Each Member shall be entitled to attend and participate in any such
meeting, and to vote its Membership Interest in person or by the written consent
of each Member and the affirmative requisite vote as set forth herein, including
Sections 5.1 and 5.5.1 shall be required for any action of the Members.


5.5.2.2 Telephonic Meetings. Any meeting of the Members may be held by
conference telephone call or through similar communications equipment by means
of which all Persons participating in the meeting are able to hear each other.
Participation in a telephonic or video graphic meeting held pursuant to this
section shall constitute presence in person at such meeting.


5.5.2.3 Quorum; Notice; Waivers; Proxies. The presence in person, by electronic
means or by proxy of Members holding collectively 75% of the Membership Interest
shall constitute a quorum at all meetings of the Members. No notice of the time,
place or purpose of any meeting of Members need be given to any Member entitled
to such notice who, in writing, executes and files with the records of the
meeting, either before or after the time thereof, a waiver of such notice. Any
Member who attends a meeting in person, by electronic means or is represented by
proxy, except for a Member attending a meeting for the express purpose of
objecting at the beginning of the meeting to the transaction of any business on
the ground that the meeting is not lawfully called or convened, shall be deemed
to have waived notice of such meeting. If any meeting of the Members fails to be
convened for lack of a quorum, a subsequent meeting with respect to the same
matters may, notwithstanding the provisions of Section 5.5.2.1, be convened as
early as five (5) Business Days after notice of such meeting is delivered to the
Members by any Member, which notice may be given on the same day of the meeting
that failed to be convened for lack of a quorum. Notwithstanding the quorum
requirement set forth above, if any two (2) meetings of the Members with respect
to the matters in question fail to be convened for a lack of quorum, which
meetings may be called in the manner provided in the immediately preceding
sentence,· a quorum shall be deemed to exist if at least two (2) Members that
collectively represent at least 50% of the membership Interests are present in
person, by electronic means or by proxy. Each Member may authorize any Person to
act for it by proxy with respect to any matter in which such Member is entitled
to participate, including waiving notice of any meeting and voting or
participating in a meeting. Every proxy must be signed by such Member or its
attorney-in-fact. No proxy shall be valid after the expiration of twelve (12)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Member executing it.


5.5.2.4 Written Consent to Action. Notwithstanding the provisions of Sections
5.5.2.1, 5.5.2.2 and 5.5.2.3, on any matter that is to be voted on by the
Members, the Members may take such action without a meeting, without prior
notice and without a vote if a consent or consents in writing, setting forth the
action so taken, shall be signed by the Members that could have taken the action
at a meeting of Members. An original or copy of any such consent shall be
inserted in the record of the proceedings of the Members.


5.6    Deadlocks of Board or Members.


5.6.1     Deadlock Resolution. If a proposal is properly submitted to the vote
of the Board, a Committee or the Members (with respect to a proposal that is to
be voted on directly by the Members) in accordance with this Agreement, and if
there is no majority of the voting interests and the acceptance or rejection of
such proposal by a majority interest remains unresolved for longer than twenty
(20) days and following at least two (2) deadlocked votes on such proposal (the
failure to accept or reject such proposal for longer than twenty (20) days and
following at least two (2) deadlocked votes herein referred to as a "Deadlock"),
then any Member may, at its sole option, submit the




--------------------------------------------------------------------------------




proposal (the "Deadlocked Proposal") to the President of each of the Members
which Persons shall thereupon use their reasonable efforts to resolve such
Deadlock.


5.6.2     Mediation. If such Deadlocked Proposal is not resolved by discussion
between such senior executives pursuant to Section 5.6.1 within ten (10) days
after the expiration of the period set forth in such section, the Members shall
endeavor to resolve the Deadlocked Proposal by mediation under the Commercial
Mediation Rules and procedures of the AAA (the "Mediation Rules"). The Members
shall endeavor promptly thereafter to agree upon a mediator, which mediator,
unless otherwise agreed by the Members, is knowledgeable in the natural gas
pipeline industry. If the Members fail to agree on such mediator within fifteen
(15) days after expiration of the ten (10) day period referred to above in this
Section 5.6.2, a mediator with the qualifications described above shall be
appointed by the AAA in New York, New York in accordance with the Mediation
Rules. The Members shall meet with the mediator within twenty (20) days after
the date the mediator is selected. At least one (1) representative of each
Member with the authority to settle such Deadlocked Proposal shall be present at
such meeting.


5.6.3     Pendency of Deadlock. The existence of a Deadlock or the pendency of
the dispute settlement or resolution procedures shall not in and of themselves
relieve or excuse any Member from its ongoing duties and obligations under this
Agreement.


5.7     Officers. The Board may appoint from time to time officers of the
Company ("Officers"), with such duties and authorities as the Board shall
determine to be necessary or appropriate. Each Officer shall have a duty to the
Company to take all actions related to their duties and authorities as Officer
in accordance with the best interests of the Company as directed by the Board.
Any Person holding an Officer position may be removed, with or without cause,
only by the Board. Vacancies in any Officer position may be filled only by the
Board. The initial Officers are listed on Exhibit B.


5.8     Construction Capital Opportunities. The following provisions shall
constitute the exclusive procedure by which Construction Capital Opportunities
may be approved and constructed by the Company, a Member or an Affiliate of a
Member:


5.8.1     Proposal. If one (1) or more of the Members having a Sharing Ratio of
25% or more becomes aware of a Construction Capital Opportunity that such Member
believes will meet the Economic Criteria assuming that Potential Shippers would
commit to the Minimum Firm Capacity, then such Member shall submit it to the
Company by notifying the other Members of the nature of such proposed
Construction Capital Opportunity, including such details as are then available,
and providing a detailed explanation of the reasons why such Construction
Capital Opportunity is being submitted.


5.8.2     Feasibility Study. As soon as reasonably practicable and in no event
later than thirty (30) Business Days after the giving of the notice described in
Section 5.8.1, the Board shall cause a feasibility study to be conducted for the
proposed Construction Capital Opportunity, including determining whether the
proposed Construction Capital Opportunity meets the Economic Criteria assuming
that Potential Shippers would commit to the Minimum Firm Capacity; provided
that, the Operator shall conduct such feasibility study for the Board for any
proposed expansion or extension of the Project. Upon completion of such study,
the findings shall be prepared and delivered to each Member, which shall include
a detailed description of such Construction Capital Opportunity, the estimated
cost thereof and the proposed financing, if any, therefor.


5.8.3     Open Season. If the study described in Section 5.8.2 indicates that
the proposed Construction Capital Opportunity meets the Economic Criteria,
assuming that Potential Shippers would commit to the Minimum Firm Capacity, then
within a reasonable timeframe but no later than thirty (30) Business Days after
such study has been received by each Member, the Board shall cause the Operator
to conduct such open season. If the open season for such proposed Construction
Capital Opportunity results in binding commitments from Potential Shippers of at
least the Minimum Firm Capacity in the aggregate, then the Board shall vote on
whether to proceed with the development of the Construction Capital Opportunity.
If the Board approves proceeding with the development of the proposed
Construction Capital Opportunity after receiving the results of the open season
by the affirmative vote of Directors appointed by Members collectively holding
85% or more of all of the Membership Interests (an "Affirmative




--------------------------------------------------------------------------------




Construction Vote"), the Company shall cause the Operator to proceed, consistent
with the Annual Budget then approved by the Board and in effect, with the
development of the Construction Capital Opportunity, including: (i) the
preparation of an application for a FERC Certificate therefor, if required, (ii)
the acquisition of necessary regulatory approvals and (iii) subject to the
satisfaction of the conditions set forth in Section 5.8.6(a), (b) and (c), the
financing for such Construction Capital Opportunity and the selection of
contractors on the basis of cost and qualification. If the vote of the Board to
proceed with the development of such Construction Capital Opportunity is not by
an Affirmative Construction Vote, then such Construction Capital Opportunity
shall be deemed rejected by the Board. A vote to proceed with the development of
a Construction Capital Opportunity shall be without prejudice to any subsequent
votes required under this Section 5.8 with respect to such Construction Capital
Opportunity.


5.8.4     FERC Application. In instances where an application for a FERC
Certificate is required for the Construction Capital Opportunity to be developed
and the Board has approved the commitment to construct the Construction Capital
Opportunity in accordance with Section 5.8.3 above, then the Board shall cause
an application for a FERC Certificate to be prepared and shall submit it to the
Members for their review and comment. Within twenty (20) days following the
submission of an application for a FERC Certificate to the Members, the Board
shall file such FERC Certificate application (as the same may have been revised
in connection with the Members' comments, if any) with the FERC.


5.8.5     Approval of FERC Certificate. If a FERC Certificate application for
the Construction Capital Opportunity is filed, then, ten (10) days prior to the
FERC Response Date, the Board shall vote on whether the Company will (a) accept
the FERC Certificate pertaining thereto in its then-current form, (b) reject the
FERC Certificate pertaining thereto, (c) seek a rehearing with respect to the
FERC Certificate or (d) take some other course of action.


5.8.6     Conditions to Construction. Except in connection with costs associated
with the study described under Section 5.8.2, the open season conducted pursuant
to Section 5.8.3, the preparation of an application for a FERC Certificate
pursuant to Section 5.8.4, the filing of the FERC Certificate pursuant to
Section 5.8.4, or with the approval of the Board, the Company shall not incur
any material costs or obligations with respect to a Construction Capital
Opportunity until (a) the necessary Permits for the Construction Capital
Opportunity have been obtained, (b) all conditions precedent (other than any
conditions requiring that the Members approve construction of the Construction
Capital Opportunity or requiring the Construction Capital Opportunity to be
constructed) under any precedent agreements with respect to any applicable gas
transportation service agreements for the Construction Capital Opportunity have
been satisfied, (c) the estimated cost of the Construction Capital Opportunity
has been determined by the Board, and (d) the Board has approved the commitment
to construct the Construction Capital Opportunity as provided in Section 5.8.3.
For purposes hereof "material costs" shall not include the costs of
environmental studies required for a complete application for a FERC
Certificate.


5.8.7    Intentionally Omitted.


5.8.8    Intentionally Omitted.


5.8.9     Construction of Construction Capital Opportunity. If the Company is
committed to construct the Construction Capital Opportunity pursuant to an
Affirmative Construction Vote, then (i) the Board shall negotiate and approve a
construction agreement with the contractors selected by the Board; (ii) upon
such approval, the Company shall enter into the construction agreements with the
contractors; and (iii) Kinder Morgan Member or its Affiliate pursuant to a
construction management agreement entered into with the Company shall oversee
the performance under the construction contracts, coordinate with the
contractors in connection with the construction, administer the construction
contracts and regularly report to the Board on the progress of the construction.


5.8.10 Dilution.    If (a) a vote is required pursuant to Section 5.8.3 and such
Construction Capital Opportunity is not thereby approved in accordance therewith
but the Director(s) of one of the Members voted to approve such Construction
Capital Opportunity or (b) the Director(s) of a Member vote to reject, seek a
rehearing or appeal of a FERC Certificate with respect to a Construction Capital
Opportunity and the other Member's Director(s) voted to accept such FERC
Certificate, then, if the Director(s) of the Member who either voted to approve
such Construction Capital Opportunity or voted to accept the FERC Certificate,
as applicable, elect in writing within ten (10) Business




--------------------------------------------------------------------------------




Days after such vote to construct such Construction Capital Opportunity, the
Member whose Director(s) voted in the negative shall be affected as follows: (i)
such Member shall not be required to make any Cash Calls to the Company pursuant
to Article 4 in connection with the construction of the Construction Capital
Opportunity in question, and (ii) if such Member does not make a Cash Call in
connection with the Construction Capital Opportunity in question, such Member's
Sharing Ratio shall, upon the contribution by the other Member of the Capital
Contribution required in connection with the construction of the Construction
Capital Opportunity in question, be reduced by multiplying it by a fraction, (A)
the numerator of which is the Capital Account Balance of such Member as of the
last day of the calendar quarter preceding the vote conducted pursuant to
Section 5.8.3 at which such Member's Director(s) voted in the negative, and (B)
the denominator of which is the sum of (I) such numerator and (II) the total
expected cost of the Construction Capital Opportunity in question including all
factors deemed relevant by the Board. Any such change in Sharing Ratios shall be
treated as an event after which the assets of the Company shall be revalued
pursuant to Section 4.4.2. As soon as the actual aggregate amount of such Cash
Calls has been determined by the Board, such Member's Sharing Ratio shall be
readjusted, using the method described in this Section 5.8.10, but using such
actual amount of such Cash Calls instead of such estimate. Thereafter,
distributions that would otherwise be made pursuant to the terms hereof shall be
adjusted so as to correct the effect of any distribution that was made in
proportion to the Sharing Ratios that were so corrected. Notwithstanding the
foregoing, the mandatory dilution provisions of this Section 5.8.10 shall only
apply to Construction Capital Opportunities (i) which constitute mainline
capacity expansions or improvements which, pursuant to Section 5.8.11 may not be
pursued outside of the Company, or (ii) which, if not constructed and owned by
the Company would cause the owner thereof to be exposed to the principal
regulatory jurisdiction of a state agency rather than to that of the FERC under
the Natural Gas Act. If the mandatory dilution provisions of this Section 5.8.10
apply to a Construction Capital Opportunity, then the Member who voted to
undertake such Construction Capital Opportunity shall have the unilateral right
to cause the Company to undertake the Construction Capital Opportunity; provided
that, if the Company does not in fact undertake, or abandons at any time prior
to commercial operation, such Construction Capital Opportunity, then (x) the
Member whose Director(s) voted against undertaking the Construction Capital
Opportunity shall not be diluted notwithstanding the preceding provisions of
this Section 5.8.10 (and the effect of any revaluation shall be reversed), and
(y) the Member who voted to undertake the Construction Capital Opportunity shall
be solely responsible to the Company for all development costs thereof, shall be
allocated such costs for tax purposes, and shall have its Capital Account
Balance adjusted to eliminate therefrom the effect of contributions and of
allocations that were made thereto as a result of such Construction Capital
Opportunity.


5.8.11     Pursuit Outside of the Company. One (1) or more Members or its
Affiliates may pursue for its own account a Construction Capital Opportunity
that either (a) does not meet the Economic Criteria or (b) that is rejected by a
vote of the Board to reject a FERC Certificate pursuant to Section 5.8.5, for
the Member's (or its Affiliate's) own account, rather than through the Company
(and the Company and other Member shall have no interest therein); provided that
any Construction Capital Opportunity which improves, expands or increases the
capacity of the Pipeline, or any portion thereof, shall not be pursued outside
of the Company; and provided, further, that if a Director rejects a Construction
Capital Opportunity that meets the Economic Criteria and another Member wishes
that the Company proceed, the Member that appointed such rejecting Director
shall not thereafter pursue that Construction Capital Opportunity outside the
Company. Subject to Section 5.8 with regard to Construction Capital
Opportunities, a Member's Affiliates may engage in, and possess interests in,
other businesses, activities, ventures, enterprises and investments of any and
every type and description (collectively, "Activities"), independently or with
others, including Activities that are competitive with the Company, other
Members and their respective Affiliates, with no duty or obligation (express,
implied, fiduciary or otherwise) (i) to refrain from engaging in such
Activities, (ii) to offer the right to participate in such Activities to the
Company, any other Member or any Affiliate of another Member, or (iii) to
account to, or to share the results or profits of such Activities with, the
Company, any other Member or any Affiliate of another Member. Any doctrines of
non-competition, "company opportunity" or similar doctrines are hereby expressly
disclaimed. Without limiting the generality of the foregoing, the Members
recognize and agree that each Member's Affiliates may engage in various
Activities that are the same or similar to Activities in which the Company and
Affiliates of other Members are engaged. Notwithstanding the foregoing, nothing
in this Agreement shall act to affect, terminate, restrict or limit the
provisions of any other agreement between a Member and the Company or any other
Member.


5.9     Affiliate Contracts. The Members hereby ratify, confirm and approve the
Company entering into the O&R Agreement. The Members acknowledge that the
Company may from time to time enter into contracts with a




--------------------------------------------------------------------------------




Member or an Affiliate of a Member, including the O&R Agreement (the "Affiliate
Contracts"). With respect to any such Affiliate Contract:


(a)     the Company shall enter into any such contract (other than the O&R
Agreement, which is hereby expressly approved pursuant to this Section 5.9) only
with the approval of the Board, and the negotiation of any such Affiliate
Contract shall be conducted on behalf of the Company by or under the direction
of the Directors other than those designated by the Member affiliated with the
other party to such contract; and


(b)     any matters involving such Affiliate Contract shall be conducted by or
under the direction of the Board, provided that any Director of a Member that is
a party to, or has an Affiliate that is a party to, such Affiliate Contract
shall not participate in a vote at a meeting of the Board regarding decisions
to: (1) approve and authorize the Company to enter into such Affiliate Contract;
(2) remove key personnel under such contract; (3) exercise any audit or review
rights thereunder; (4) dispute contested invoices; (5) assert a default by other
party thereunder, and exercise remedies thereunder; (6) consent to assignment by
the other party to such Affiliate Contract; (7) exercise the rights of the
Company in the event of prohibited conduct under the terms of such Affiliate
Contract and (8) negotiate and agree to any change in, or any consent or waiver
under, such Affiliate Contract.


5.10     Approval of FERC Certificate for Pipeline; Project Completion Date. The
Company accepted the FERC certificate for each Certificate Segment and the
Project Completion Date has occurred.


ARTICLE 6
ACCOUNTING AND RECORDS


6.1    Fiscal Year and Method of Accounting.


6.1.1     Fiscal Year. Unless otherwise determined by the Board, the fiscal year
of the Company shall be the calendar year.


6.1.2     Method of Accounting. Unless otherwise determined by the Board, the
books of account and reports of the Company shall be maintained or prepared, as
the case may be, in accordance with Required Accounting Practice; provided,
however, that for purposes of making distributions hereunder and maintaining
Capital Account Balances, the provisions hereof shall apply. Each Member
acknowledges that the Capital Account balances of the Members for the purposes
described in the preceding sentence are not computed in accordance with Required
Accounting Practice or GAAP.


6.2    Books and Records.


6.2.1     Books of Account and Records. Proper and complete records and books of
account of the Company, including all such transactions and other matters as are
usually entered into records and books of account maintained by Persons engaged
in businesses of like character or as are required under applicable law, shall
be maintained by the Company. The Company also shall keep at its registered
office or principal place of business all records relating to the Company
required by the LLC Act and any other applicable laws to be kept at such office.


6.2.2     Inspection. All records and books of account described in Section
6.2.1 above shall be open to inspection and copying by either Member or its
accredited representatives at any reasonable time during normal business hours
and at such Member's expense.


6.3     Reports and Financial Statements.


6.3.1     Quarterly Financial Statements. Within thirty (30) days after the
close of each of the first, second, third and fourth fiscal quarters of the
Company of each fiscal year, commencing with the first quarter of calendar year
2010, the Company shall cause to be furnished to each Member quarterly unaudited
consolidated financial statements for the Company prepared in accordance with
GAAP (but without footnotes and subject to fiscal yearend audit adjustments and
in a format reasonably acceptable to each of the Members), including (a) a
balance sheet showing




--------------------------------------------------------------------------------




the Company's financial position as of the end of such fiscal quarter, (b)
supporting profit and loss statements, and (c) statements of operations,
capital, retained earnings and cash flows for such fiscal quarter, and setting
forth a comparison of the actual results for such quarter and the fiscal year to
date with actual amounts for the corresponding calendar quarter in the preceding
fiscal year, and for the preceding fiscal year to date.


6.3.2     Annual Financial Statements. Within sixty (60) days after the end of
each fiscal year of the Company commencing with fiscal year 2010, the Company
shall cause to be furnished to each Member consolidated financial statements
with respect to such fiscal year for the Company, consisting of (a) a balance
sheet showing the Company's financial position as of the end of such fiscal
year, (b) supporting profit and loss statements, and (c) statements of
operations, capital, retained earnings and cash flows for such fiscal year, and
setting forth a comparison of the actual results for such fiscal year with
actual amounts for the preceding fiscal year. The annual financial statements
shall be prepared in accordance with GAAP, and shall be audited in accordance
with generally accepted auditing standards and certified by a registered
independent firm of certified public accountants approved by the Board. That
firm's audit report and attestation as to the Company's internal control of
financial reporting shall accompany the annual financial statements.


6.3.3    Intentionally Omitted.


6.3.4     Other Information. With reasonable promptness, the Company shall
deliver to each Member such other information and financial data concerning the
Company any such Member may reasonably request.


6.4    Taxation.


6.4.1     Partnership Tax Status. The Members agree to make such elections as
may be appropriate so that the Company shall be treated as a partnership for
federal, state and local income tax purposes and to refrain from taking any
action that could adversely affect such classification. The Members further
agree, and authorize and require the Company and the Tax Matters Partner to take
such actions (including the making of, or refraining from making, any relevant
elections) to perfect such status. The Members further intend that the
provisions of Sections 6221-6234 of the Code shall apply to the Company and
intend that, if the circumstances so require, an election under Section
6231(a)(1)(B)(ii) of the Code shall be made. The Members hereby agree not to
elect for the Company to be excluded from the application of Subchapter K.


6.4.2    Tax Elections and Reporting.


6.4.2.1     Generally. The Company shall make the following elections and take
the following positions under U.S. income tax laws and regulations and any
similar state statutes:
    
(a)     Adopt the calendar year as the annual accounting period;


(b)     Adopt the accrual method of accounting.


(c)     to be taxed as a "partnership" for federal, state and local income tax
purposes;


(d)     to amortize organizational expenses under Section 709(b) of the Code and
start-up expenses under Section 195 of the Code ratably over the shortest period
that applicable law allows; and


(e)     to adopt a method of depreciation that allows for the most accelerated
method of depreciating assets.


6.4.2.2     Code Section 754 Election. The Board shall, upon the written request
of any Member, cause the Company to file an election under Code Section 754 and
the Treasury Regulations thereunder to adjust the basis of the Company's assets
under Code Section 734(b) or 743(b) and a corresponding election under the
applicable sections of state and local law.






--------------------------------------------------------------------------------




6.4.3     Company Tax Returns. A firm of certified public accountants selected
by the Board shall, if the Board so determines, be retained to prepare or review
the necessary federal income tax returns and information returns for the
Company. Any such tax returns not prepared and/or reviewed by the firm of
certified public accountants, and all other tax returns, shall be prepared in a
manner directed by the Board. Each Member shall provide such information, if
any, as may be needed by the Company for purposes of preparing such tax and
information returns, provided that such information is readily available from
regularly maintained accounting records. The Company shall deliver to each
Member a copy of the Company's federal and state income tax and information
returns for each fiscal year, together with any additional tax-related
information in the possession of the Company that such Member may reasonably and
timely request in order to prepare properly its own income tax returns.


6.4.4     Tax Audits. The Kinder Morgan Member shall be the "tax matters
partner," as that term is defined in Code Section 6231(a)(7) (the "Tax Matters
Partner") with all of the rights, duties and powers provided for in sections
6221 through 6232, inclusive, of the Code. The Tax Matters Partner, as an
authorized representative of the Company, shall direct the defense of any claims
made by the Internal Revenue Service or other taxing authority to the extent
that such claims relate to the adjustment of Company items at the Company level.
The Tax Matters Partner shall promptly deliver to each Member a copy of all
notices and communications with respect to income or similar taxes received from
the Internal Revenue Service or other taxing authority relating to the Company
which might materially adversely affect such Members, and shall keep such
Members advised of all significant developments in such matters coming to the
attention of the Tax Matters Partner. All expenses of the Tax Matters Partner
and its Affiliates (including reasonable internal time charges and reasonable
disbursements) and other fees and expenses in connection with such defense shall
be borne by the Company. The Tax Matters Partner shall not agree to any
extension of the statute of limitations for making assessments on behalf of any
other Member or bind any other Member to a settlement agreement without, in each
case, first obtaining the written consent of that Member.


ARTICLE 7
TRANSFERS OF INTERESTS


7.1    Transfer Restrictions for Membership Interests; Right of First Refusal.


7.1.1    Transfer Restrictions. Except as otherwise provided in Section 7.1.5,
no Interest Transfer shall be made by, or with respect to, any Member unless:


(a) (i) in the case of a Transfer of a Membership Interest, such Interest
Transfer constitutes a Disposition by the Member and does not involve (A) any
consideration other that United States dollars and (B) any assets other than the
Subject Membership Interest, and (ii) such Member has complied with the
provisions of Sections 7.1.2, 7.1.3 and 7.2; or


(b) such Member has obtained the consent of the other Members, which consent may
be withheld in each such other Member's sole discretion.


7.1.2     Transfer Notice. Any Member wishing to make, or which is the subject
of, an Interest Transfer (a "Transferor") that satisfies the condition of clause
(i) of Section 7.l.l(a) shall notify the non-transferring Members ("Optionees")
of the proposed Interest Transfer, specifying in such notice (the "Transfer
Notice"): (a) the Membership Interest that, directly or indirectly, is the
subject of such Interest Transfer (the "Subject Membership Interest"); (b) the
nature of the Interest Transfer; (c) the proposed transferee with respect to
such Interest Transfer (the "Transferee") and (d) the price and payment and
other terms of the proposed Interest Transfer.


7.1.3     Right of First Refusal. Each Transfer Notice subject to this Section
shall constitute an irrevocable offer from the Transferor to sell to the
Optionees the Subject Membership Interest on the same terms and conditions as
stated in the Transfer Notice. Within thirty (30) days following receipt of a
Transfer Notice (the "Offer Period"), except as otherwise specified below, each
Optionee may purchase up to its proportionate share of the Subject Membership
Interest, based on the ratio which the percentage Membership Interest held by
such Optionee bears to the total percentage Membership Interests held by all
Optionees. During the Offer Period, each Optionee may elect to accept such offer
in whole or in part by delivering to the Transferor written notice of its
irrevocable election to accept such




--------------------------------------------------------------------------------




offer. If any Optionee elects to purchase less than its proportionate share of
the Subject Membership Interest, the remaining Optionees shall be given the
opportunity to allocate the remaining Subject Membership Interest among
themselves, and in the absence of an agreement, the remaining Optionees may
purchase their respective proportionate share of the remaining Subject
Membership Interest based on the ratio which the percentage Membership Interest
held by such remaining Optionee bears to the total percentage Membership
Interests held by all remaining Optionees. If the Optionees elect to purchase
all of the Subject Membership Interest, the closing of the purchase and sale of
any Subject Membership Interest pursuant to this Section will occur on the 10th
Business Day following expiration of the Offer Period or within such other
reasonable time period as the Members participating in such sale may agree. At
such closing, the Optionees will deliver the consideration payable to the
Transferor, against delivery of the Subject Membership Interest by the
Transferor, free and clear of any Liens. If an Optionee does not accept such
offer prior to expiration of the Offer Period, the offer to such Optionee will
be deemed to have been rejected. In the event that the Optionees have not
elected to purchase all of the Subject Membership Interest prior to expiration
of the Offer Period or the Optionees have notified the Transferor that all
Optionees consent to such Interest Transfer, the Transferor will be entitled to
Transfer such Subject Membership Interest to Transferee on the terms set forth
in the original Transfer Notice, at any time within one hundred twenty (120)
days after the expiration of the Offer Period, provided that such Transfer does
not otherwise violate any of the provisions of this Agreement. If such Transfer
is not consummated within such one hundred twenty (120) day period, any Transfer
that otherwise would have been permitted under this Section 7.1.3 shall once
again be subject to the provisions of Article 7.


7.1.4     Intentionally Omitted.


7.1.5     Exceptions to Transfer Restrictions. Compliance with the provisions of
Section 7.1.1, 7.1.2 and Section 7.1.3 shall not be required when:


(a) (i) a Member (A) holding less than 25% of all of the Membership Interests
makes a Disposition to an Affiliate of its Parent, or (B) holding 25% or more of
all of the Membership Interests makes an Interest Transfer to an Affiliate of
its Parent, in each case so long as it has given at least ten (10) Business
Days' prior written notice to the other Member(s) identifying and providing
relevant information about such Affiliate and (ii) such Disposition or Interest
Transfer, as the case may be, otherwise complies with the terms of this
Agreement; or


(b) an Interest Transfer is the result of a Change in Control caused by a
consolidation or merger to which a Parent is a party, or the sale of all or
substantially all of a Parent's assets to another Person, and the Transferor
provides written notice to the non­ transferring Member(s) within ten (10)
Business Days after the Transfer identifying and providing relevant information
about such Transferee.


7.2     Other Transfer Restrictions. Notwithstanding any other provision hereof
to the contrary, no Interest Transfer will be made unless:


(a)     such Interest Transfer will be accomplished in a non-public offering
exempt from registration and qualification requirements of all applicable
securities laws and regulations, provided that such restriction shall not apply
to any Interest Transfers made pursuant to Section 7.1.5(b);


(b)     such Interest Transfer will not result in or cause (i) any new
obligations on the Company or (ii) any material defaults under, any material
breaches of any material obligations contained in, or any material failures of
material conditions on the Company contained in any agreements to which the
Company is a party;


(c)     the Transferor holds the non-transferring Members harmless from all
costs, expenses or liabilities (including reasonable attorneys' fees and
disbursements) incurred by the non-transferring Members in connection with the
Interest Transfer; and


(d)     the Transferee shall have entered into a legally binding agreement to be
bound by this Agreement from and after the date such Transferee becomes a
Member, in form and substance reasonably satisfactory to the non-transferring
Members, provided that such restriction shall not apply to any Interest
Transfers made pursuant to Section 7.1.5(b).




--------------------------------------------------------------------------------






7.3     Continuing Obligations. No Transfer of an Interest will effect the
release of the Transferring Member from any liabilities or obligations it owes
under this Agreement to the Company or any other Member. Any Member that effects
a Disposition in accordance with this Article 7 will:


(1)    cease to be a Member on the effectiveness of that Disposition; and


(2)    remain a party subject to Sections 2.5 and 2.6 and Articles 9 and 12 as
if it were a Withdrawing Member.


7.4    Intentionally Omitted.


7.5     Make-whole Payment. A Member may effect or be the subject of an Interest
Transfer that would result in a termination of the Company for purposes of
Section 708 of the Code only if the Interest Transfer is compelled by law or
regulation in circumstances that cannot be reasonably avoided, and the
transferring Member meets the requirements of this Section 7.5 and otherwise
complies with the applicable provisions of this Article 7. Prior to that
Interest Transfer, the transferring Member or its Parent or its designee must
offer to pay to each other Member prior to the Interest Transfer in cash the
amount (the "Make-whole Amount") necessary to hold that other Member harmless
against any deferral of state or federal income tax depreciation or other
increase in liability for such tax (including any change in the present value of
such liability) that such termination would cause. For purposes of calculating
the Make-whole Amount, such other Members will be treated as if they are
corporations for federal and state income tax purposes. In the case of any
Interest Transfer to which this Section 7.5 applies, the Make-whole Amount for
each Member entitled to be paid that amount will be computed on a net present
value basis using:


(a)     the Agreed Rate in effect on the date of payment and


(b)    the highest marginal applicable state and federal corporate income tax
rates for the year of payment.


Using those same highest marginal rates, the amount that is determined pursuant
to the preceding sentence will be grossed up such that the increased amount
reduced by the state and federal income tax that are deemed paid by reason of
the receipt thereof is equal to the amount that is determined pursuant to the
preceding sentence. If the applicable state income tax is deductible for federal
income tax purposes, effect will be given to that deduction in calculating the
Make-whole Amounts. Each Member may accept this payment or, at its sole option,
receive full indemnity on such after-tax basis from the Transferring Member for
all state and federal income tax impacts relating to that Member directly
resulting from the Section 708 termination.


ARTICLE 8
TERM; DISSOLUTION AND TERMINATION; EVENTS OF DEFAULT; RIGHT
TO WITHDRAW


8.1     Term of Agreement.


8.1.1     Term. The term of the Company shall be perpetual unless the Company is
earlier dissolved in accordance with the provisions contained in this Agreement.
Notwithstanding the term, this Agreement shall continue in full force and effect
until the earliest to occur of (a) termination by the Required Consent of the
Members, (b) entry of a judicial dissolution under the LLC Act, or any other
event that causes a dissolution of the Company because the LLC Act mandates
dissolution upon occurrence of such other event, notwithstanding any agreement
among Members to the contrary, or (d) the final dissolution and completion of
winding up of the Company; provided that this Agreement shall continue in force
thereafter solely with respect to (i) claims, demands, events or occurrences
that occurred before such termination, including the indemnification provided in
Article 10, (ii) the provisions of Articles 9 (relating to resolution of
Agreement Disputes) and 12, and (iii) the provisions of Sections 2.5 and 2.6. In
the event of the withdrawal by all the Members from the Project pursuant to
Article 3, then each of the Members shall Consent to proceed promptly




--------------------------------------------------------------------------------




and in good faith with the winding up of the business and distributing the
assets of the Company or take such other actions required to effectuate the
termination of the Company, as agreed by the Members.


8.1.2     No Termination of the Company. Except as expressly provided in this
Agreement, no Member shall seek to withdraw from the Company or seek to
dissolve, terminate or liquidate the Company, and no Member shall petition a
court for its withdrawal or the partition, dissolution, termination or
liquidation of the Company or its property. Each of the Members hereby
irrevocably waives any and all rights that it may have to maintain an action to
partition Company property, respectively, or to compel any sale or transfer
thereof.


8.1.3     Events of Dissolution. The Company shall be dissolved upon the first
to occur of the following:


8.1.3.1     the Required Consent of the Members to dissolve the Company, but
only on the effective date of dissolution specified by such Members at the time
of such approval;


8.1.3.2    entry of a decree of judicial dissolution under the LLC Act; or


8.1.3.3     any other event that causes a dissolution of the Company because the
LLC Act mandates dissolution upon the occurrence of such other event,
notwithstanding any agreement among the Members to the contrary.


8.1.4     Procedures Upon Dissolution. The Company will not dissolve as a result
of the Withdrawal of any Member, or the occurrence of any other event that
terminates the continued membership in the Company of any Member, and, if any
such event occurs, that occurrence will not entitle the Members to dissolve the
Company. After the Company dissolves, it will not terminate until the Liquidator
has wound up its affairs under this Section 8.1. As promptly as practicable
after the Company dissolves, and again after the Liquidator has completed the
liquidation of the Company, the Liquidator will cause a recognized firm of
independent certified public accountants it selects to prepare an accounting of
the Company's assets, liabilities and operations through the last day of (a) the
calendar month in which the Company dissolves and (b) the calendar month in
which the Liquidator completes that liquidation.


8.1.4.1     Liquidator. If the Company dissolves, the Board (or a liquidator the
Board appoints) will dispose of the assets of the Company, discharge its
liabilities and otherwise wind up its affairs in accordance with this Section
8.1. This Agreement refers to the Person actually conducting that liquidation in
accordance with the preceding sentence, whether the Board or a liquidator the
Management Committee appoints under this Section 8.1.4.1 or a court appoints
under Section 8.1.4.2, as the "Liquidator."


The Board will determine the time, manner and terms of any sale or sales of
Company property, having due regard for the activity and condition of the
relevant markets and general financial and economic conditions; provided,
however, that the Board may distribute the Company's assets in kind to the
Members if it deems such a distribution to be practicable. The Liquidator, if
other than the Board, will be entitled to receive such compensation for its
services as the Board approves.


The Liquidator may resign at any time by giving 15 days' prior written notice to
all the Members. The Board may remove the Liquidator, if other than the Board,
with or without cause, by a written notice of removal the Board signs and
delivers to the Liquidator. If a vacancy in the position of Liquidator occurs
for any reason, the Board will appoint a successor and substitute Liquidator
within 30 days of that occurrence. Any successor and substitute Liquidator
appointed under this Section 8.1.4.1 or Section 8.1.4.2 will have and succeed to
all the rights, powers and duties of the original Liquidator. The right to
appoint a successor and substitute Liquidator in the manner this Section 8.1
provides will be recurring and continuing for so long as the functions and
services of the Liquidator are authorized to continue under the provisions
hereof, and every reference herein to the Liquidator will refer also to any such
successor and substitute Liquidator appointed in the manner this Section 8.1
provides.


The Liquidator will have and may exercise, without further authorization or
consent of any of the Parties or their legal representatives or successors in
interest, all the powers this Agreement and applicable law




--------------------------------------------------------------------------------




confer on the Board and the Board to the extent necessary or desirable in the
good faith judgment of the Liquidator to perform its duties and functions.


8.1.4.2     Court Appointment of Liquidator. If the Board is to appoint the
original Liquidator under Section 8.1.4.1, but fails to do so within 90 days
after the Company dissolves, or, following the filling of the position of
Liquidator under Section 8.1.4.1, a vacancy exists in that position for 30 or
more consecutive days, any interested Person will have the right to apply to the
Delaware Court of Chancery under Section 18-803(a) of the LLC Act for
appointment of the Liquidator or successor Liquidator, and that judge, acting as
an individual and not in his judicial capacity, will be fully authorized and
empowered to appoint and designate a successor and substitute Liquidator having
all the powers, duties, rights and authority this Agreement provides to the
Liquidator.


8.1.4.3     Liquidation. In the course of winding up of the Company, the
Liquidator may, at the direction of the Board, dispose of the Company's assets
by public or private sale or by distribution to the Members under Section
8.1.4.4. The Liquidator will treat all amounts the Company owes to Members
otherwise than in respect of their distribution rights under Section 8.1.4.4 and
all costs of the liquidation under this Section 8.1 as Company liabilities it
will discharge in the course of winding up the Company's affairs.


The Liquidator will cause the Company to (1) pay or make reasonable provision
for the payment of all claims and obligations, including all contingent,
conditional or unmatured contractual claims, known to the Company, and (2) make
such provision as will be reasonably likely to be sufficient to provide
compensation for (A) any claim against the Company which is the subject of each
pending action, suit or proceeding to which the Company is a party and (B)
claims that have not been made known to the Company or have not arisen, but
that, on the basis of facts known to the Company, are likely to arise or become
known to the Company within 10 years after the date of dissolution. If the
Company has sufficient assets, the Liquidator will cause it to (1) pay all such
claims and obligations in full and (2) make any such provision for payment in
full. If the Company does not have sufficient assets for those purposes, the
Liquidator will cause the Company to pay or provide for the payment of all those
claims and obligations according to their priority and, among claims of equal
priority, ratably to the extent of the Company's assets available therefor.


The Liquidator will maintain any reserve it has established with respect to
contingent, conditional or unmatured claims against the Company until the last
to occur of the resolution of all asserted claims to which it relates or the
10th anniversary of the date of the Company's dissolution, following which
anniversary the Liquidator will distribute the assets remaining in the reserve,
if any, as liquidation proceeds under Section 8.1.4.4.


8.1.4.4    Distribution of Assets.


(a)     After the Liquidator has completed paying or making provision for the
payment of the Company's liabilities in accordance with Section 8.1.4.3, the
Company will, subject to the provisions of this Section 8.1.4.4, apportion and
distribute its remaining assets to the Members as follows:


(i)     the Liquidator may sell all or any of those assets and, to the extent it
does so, it will compute the gain or loss resulting from each such sale and
allocate that gain or loss to the Capital Accounts of the Members in accordance
with this Agreement;


(ii)     the Board will determine the Fair Market Value of all those assets the
Liquidator does not sell, and the Capital Account Balances of the Members will
be adjusted as provided herein as though the Unrealized Gain or Unrealized Loss
in those assets were recognized and the assets of the Company will then be
distributed, first, (A) to the Members in proportion to and to the extent of the
Capital Account Balance of each Member and, second, (B) to the Members in
proportion to their Sharing Ratios.


(b)     The distributions of cash or property to the Members in accordance with
this Section 8.1.4.4 will constitute:


(i)     a complete return to each Member of its Capital Contributions;




--------------------------------------------------------------------------------






(ii)     a complete distribution to the Members of all their respective
Membership Interests and all the Company's property; and


(iii)     a compromise to which all the Members have consented under Section
18-502(b) of the LLC Act.


(c)     No dissolution or termination of the Company will relieve any Member
from any obligation it has to the Company on the date of that dissolution or
termination to the extent that the obligation has accrued and is no longer
conditional, including any obligation to return funds to the Company or make a
Capital Contribution. Unless the Board determines otherwise, each Member must
discharge on or before that date any such obligation to return funds or make
Capital Contributions and, to the extent it does so, will not have any claim
against any other Member for the amount it so returns or pays.


8.1.4.5     Deficit Capital Accounts. No Member will be required to pay to the
Company, any other Member or any other Person any deficit balance that may exist
from time to time in the Capital Account of that Member or any other Member.


8.1.4.6     Termination. When the Liquidator completes the application and
distribution of the Company's assets, the Company will terminate and the
Liquidator will take such actions and execute and file such documents, including
a certificate of cancellation under Section 18-203 of the Delaware Act, as it
deems necessary or appropriate to effect that termination.


8.2     Events of Default.


8.2.1     Events of Default. The occurrence of any of the following events shall
constitute an event of default (an "Event of Default") hereunder on the part of
the Member with respect to which such Event of Default occurs:


(a)     a material breach or default in the performance of any material
agreement, obligation, covenant or undertaking under this Agreement, and the
failure of the defaulting Member to cure such breach or default within
forty-five (45) days after receipt of written notice thereof from the other
Member; (or, in the case of an Event of Default arising from the failure of the
defaulting Member to pay any amount of money when required pursuant to the terms
hereof or thereof, within three (3) Business Days after receipt of written
notice thereof from the other Member); provided, however, that if (x) such
breach or default cannot be cured within such forty-five (45)-day period, (y)
such breach or default is susceptible of cure, and (z) the defaulting Member is
proceeding with diligence and in good faith to cure such breach or default, then
such forty-five (45)-day period shall be extended to such date, not to exceed a
total of ninety (90) days from the date the defaulting Member receives notice of
the breach or default from the other Member, as is necessary to cure such breach
or default; or


(b)    an Act of Insolvency with respect to a Member; or


(c)    a Rockies Credit Agreement Default.


8.2.2     Remedy Upon Event of Default. For so long as an Event of Default has
occurred and is continuing with respect to a Member, the rights, but not
obligations, of such Member hereunder including the right to vote and receive
distributions from the Company pursuant to Article 4, shall be suspended,
provided however that if the Member against which an Event of Default is
asserted disputes in good faith the occurrence of the Event of Default pursuant
to Article 9, then the suspension of such Member's rights shall not occur until
the determination of the occurrence of the Event of Default pursuant to Article
9 and, if such determination of the Event of Default is made, such defaulting
Member shall return to the Company any distributions received from the Company
during the period when the Event of Default occurred and was continuing.






--------------------------------------------------------------------------------




8.2.3     Remedy Not Exclusive. The rights of the non-defaulting Member set
forth above in this Section 8.2 shall be in addition to such other rights and
remedies that may exist at law, in equity or under contract on account of such
Event of Default. Without limiting the generality of the foregoing, the Members
acknowledge that an award of damages for failure to comply with Sections 2.5 or
2.6, or Articles 7, 8 and 9 would not be an adequate remedy for the Members
attempting to enforce such provisions, and accordingly the Members expressly
authorize any such Members to bring an action against the other Member to compel
the specific performance by such other Member of their obligations to comply
with such provisions.


8.3     Right of Withdrawal. Except as expressly provided in Section 3.3, no
Member has the power or right to voluntarily withdraw, resign or retire from the
Company.


ARTICLE 9
AGREEMENT DISPUTE RESOLUTION


9.1     In General. Any questions, disputes or differences in any way relating
to or arising out of the existence, validity, interpretation, application,
breach or asserted breach of any provision of this Agreement (an "Agreement
Dispute"), shall be resolved exclusively as set forth in this Article 9. If an
Affiliate of a Member is involved in a dispute which is related to an Agreement
Dispute because such Affiliate is a party to an Affiliate Contract or otherwise,
the Members agree to resolve such dispute as part of the resolution of the
Agreement Dispute pursuant to this Article 9.


9.1.1     Senior Executive Discussions. The Presidents of the Members shall use
their reasonable efforts to resolve any Agreement Dispute. If such Agreement
Dispute is not resolved by discussion between or among such senior executives
within thirty (30) days after referral to such senior executives by one Member
to the other Member(s) in writing, the Members shall refer the matter to
mediation pursuant to Section 9.1.2 below.


9.1.2     Mediation. If such Agreement Dispute is not resolved by discussion
between such senior executives pursuant to Section 9.1.1 within thirty (30) days
after the expiration of the period set forth in such section, the Members shall
endeavor to resolve the Agreement Dispute by mediation under the Mediation
Rules. The Members shall endeavor promptly thereafter to agree upon a mediator,
which mediator, unless otherwise agreed by the Members, is knowledgeable in the
natural gas industry. If the Members fail to agree on such mediator within
twenty-one (21) days after expiration of the thirty (30) day period referred to
above in this Section 9.1.2, a mediator with the qualifications described above
shall be appointed by the AAA in New York, New York in accordance with the
Mediation Rules. The Members shall meet with the mediator within fifteen (15)
days after the date the mediator is selected. At least one (1) representative of
each Member with the authority to settle such Agreement Dispute shall be present
at such meeting.


9.2     Arbitration. If the Agreement Dispute has not been resolved by written
agreement within forty-five (45) days after the first substantive meeting with
the mediator pursuant to Section 9.1.2, the Members shall proceed to arbitration
in accordance with this Section 9.2.


9.2.1     Rules and Venue. Any such arbitration shall, except as otherwise
provided in this Article 9, be conducted in accordance with the Commercial
Arbitration Rules; provided that depositions may be taken and discovery may be
made in accordance with the Federal Rules of Civil Procedure. The arbitration
shall be conducted in New York, New York.


9.2.2     Arbitral Tribunal. The arbitration shall be conducted before a panel
of arbitrators consisting of (a) one (1) arbitrator appointed by each disputing
Member, each of whom shall be an attorney having practiced in the area of
commercial law for at least ten (10) years and (b) the minimum number of
arbitrators, if any, necessary to complete a panel containing an odd-numbered
total of arbitrators, who shall be mutually appointed by the Member-appointed
arbitrators and who shall be either attorneys having practiced in the area of
commercial law for at least ten (10) years or former trial judges of a federal
or state court, and the mutually appointed arbitrators shall choose one from
their number who shall serve as the chairman of the arbitration. The
Member-appointed arbitrators shall be appointed within fifteen (15) days of the
commencement of arbitration, and the other arbitrators and chairman shall be
appointed within ten (10) days after the appointment of the final
Member-appointed arbitrator. If any Member fails to appoint an arbitrator within
such fifteen (15)-day period, or if all Member­ appointed arbitrators have been
appointed but cannot




--------------------------------------------------------------------------------




agree on the appointment of the other arbitrators, the Members that have
appointed an arbitrator shall cause the AAA in New York, New York to make such
appointment. The arbitration hearing shall be commenced no later than
seventy-five (75) days after the selection of the chairman.


9.2.3     Interpretation of Provisions. The interpretation and application of
this Article 9 shall be governed by the terms of this Article 9, the other
provisions of this Agreement, and the laws of the State of Delaware, without
regard to any conflict of law rules that might lead to the application of the
laws of any other jurisdiction. The arbitrators shall decide all other disputes
based on the terms of this Agreement, as applicable, pursuant to the laws of the
State of Delaware, without regard to any conflict of law rules that might lead
to the application of the laws of any other jurisdiction.


9.2.4     Proceedings, Awards and Judgments.    Any decision or award of the
arbitrators hereunder shall be the decision or award of a simple majority of the
arbitrators and shall be final and binding, and shall not be subject to any form
of appeal. Judgments upon awards or orders for enforcement may be entered by all
courts to which an award is presented, and execution may be had in accordance
with the law of execution generally applied in the jurisdiction or jurisdictions
where enforcement is sought. The arbitrators shall be directed and authorized to
apportion fees and expenses of the parties in connection with the proceeding,
and the fees and expenses of the arbitration proceeding, in an equitable fashion
taking into account the outcome of the proceeding.


9.3     Pendency of Dispute. The existence of an Agreement Dispute, or the
pendency of the Agreement Dispute settlement or resolution procedures set forth
above, shall not in and of themselves relieve or excuse any party from its
ongoing duties and obligations under this Agreement.


ARTICLE 10
INDEMNIFICATION


10.1     Indemnification.


10.1.1     Indemnification by Member. Each Member (in such capacity, the
"Indemnifying Member") shall, to the maximum extent permitted by law, defend,
protect, indemnify and hold harmless each other Member and such other Member's
officers, directors, employees, agents, shareholders, partners and successors
and assigns and each Affiliate thereof (collectively, in such capacity, the
"Indemnified Parties") from and against any Losses suffered or incurred by any
of the Indemnified Parties arising out of (a) the inaccuracy of any
representation or warranty by such Indemnifying Member contained in this
Agreement or (b) the breach or default by such Indemnifying Member of any of its
covenants or agreements contained in this Agreement.


10.2    Procedure for Indemnification with Respect to Third Party Claims.


10.2.1     Notice of Claim. If any legal proceedings shall be instituted or any
claim or demand shall be asserted by any Third Party in respect of which
indemnification may be sought by any party or parties from any other party or
parties under the provisions of this Article 10, the party or parties seeking
indemnification (collectively, the "Indemnitee") shall, within forty-five (45)
days of the receipt thereof, cause written notice of the legal proceedings or
the assertion of any claim or demand of which it has knowledge that is covered
by the indemnity under this Article 10 to be forwarded to the party or parties
from which indemnification is sought (collectively, the "Indemnitor") specifying
the nature of and specific basis for such legal proceedings, claim or demand and
the amount or the estimated amount thereof to the extent then feasible, which
estimate shall not be binding upon the Indemnitee, in its effort to collect the
final amount arising out of such legal proceedings, claim or demand; provided,
that the failure of an Indemnitee to give timely notice shall not affect rights
to indemnification under this Article 10 except to the extent that the
Indemnitor has been materially prejudiced by such failure.


10.2.2     Conduct of Claim. The Indemnitor shall have the right, at its option
and at its own expense, to be represented by counsel of its choice and to
participate in, or to take exclusive control of, the defense, negotiation and/or
settlement of any proceeding, claim or demand which relates to any amounts
indemnifiable or potentially indemnifiable under this Article 10; provided,
however, that the Indemnitee may participate in any such proceeding




--------------------------------------------------------------------------------




with counsel of its choice, which shall be at its own expense, unless (a) the
Indemnitor chooses counsel not reasonably acceptable to the Indemnitee, or (b)
the Indemnitor does not pursue with reasonable diligence such defense,
negotiation or settlement. The Indemnitee shall have a right to notice of any
settlement, and the Indemnitor shall not execute or otherwise agree to any
consent decree which provides for other than monetary payment by the Indemnitor
without the Indemnitee's prior written consent, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, the Indemnitee shall have
the right to pay or settle any such claim, provided that in such event it shall
waive any right to indemnity therefor by the Indemnitor. If the Indemnitor
elects not to defend or settle such proceeding, claim or demand and the
Indemnitee defends, settles or otherwise deals with any such proceeding, claim
or demand, which settlement may be without the consent of the Indemnitor, the
Indemnitee shall provide fifteen (15) days' advance written notice of any
property settlement to the Indemnitor and will act reasonably and in accordance
with its good faith business judgment. The parties shall cooperate fully with
each other in connection with the defense, negotiation or settlement of any such
legal proceeding, claim or demand.


10.2.3     Payment of Claim. After final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction and the expiration of the time in which to appeal therefrom, or a
settlement shall have been consummated, or the Indemnitee and the Indemnitor
shall have arrived at a mutually binding agreement with respect to each separate
matter indemnified by the Indemnitor, the Indemnitee shall forward to the
Indemnitor notice of any sums due and owing by the Indemnitor with respect to
such matter and the Indemnitor shall pay all of the sums so owing to the
Indemnitee by wire transfer in immediately available funds to an account
specified by Indemnitee within thirty (30) days after the date of such notice.


10.2.4     Access to Information. If any claim is made by a Third Party against
an Indemnitee, the Indemnitee shall use commercially reasonable efforts to make
available to the Indemnitor those partners, shareholders, directors, officers
and employees whose assistance, testimony or presence is necessary to assist the
Indemnitor in evaluating and in defending such claims; provided, however, that
any such access shall be conducted in such a manner as not to interfere
unreasonably with the operations of the business of the Indemnitee but failure
to provide necessary witnesses or access to information will excuse Indemnitor's
performance.


ARTICLE 11
REPRESENTATIONS AND WARRANTIES


11.1     Representations and Warranties of the Members. Each Member hereby
represents and warrants to other Members as of the Effective Time, in the case
of the Initial Members, and in the case of any other Member, as of the date on
which such Person becomes a Member, as follows:


11.1.1     Organization. Such Member is duly organized and validly existing
under the laws of its jurisdiction of formation, and has all requisite corporate
or company power and authority to own, lease and operate its properties and
assets and to carry on its business as now conducted and as anticipated to be
conducted.
    
11.1.2     Authorization; Valid and Binding Obligation. Such Member has the
corporate or company power and authority to enter into and perform its
obligations under this Agreement, and to consummate the transactions
contemplated hereby and thereby in accordance with the terms, provisions and
conditions hereof. All corporate or company action on the part of such Member,
and on the part of its directors or managers and shareholders or members or
partners, as the case may be, necessary for the authorization, execution,
delivery and performance of this Agreement, has been duly and validly taken.
This Agreement constitutes such Member's legal, valid and binding obligation,
enforceable against such Member in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors' rights and remedies generally and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness and good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding or at law or in equity).


11.1.3     No Conflict. The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not, (a)
conflict with, or result in any violation of (i) the constitutive documents of
such Member, or (ii) any applicable law or order, or (b) conflict with, or
result in any violation of or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or




--------------------------------------------------------------------------------




acceleration of any obligation or to a loss of a benefit under, or result in the
creation of a lien or encumbrance on the property and assets of such Member,
under any mortgage, indenture, lease, or other agreement or instrument, permit,
concession, franchise, or license to which such Member or any of its Affiliates
is a party or by which it is bound, in the case of clause (a)(ii) and (b), the
effect of which would be to materially impair or delay the ability of Member to
perform its obligations under this Agreement or otherwise have a material
adverse effect on the Company or the Project.


11.1.4     Litigation. There is no judicial, administrative or arbitral action,
suit or proceeding, public or private, pending against such Member or its
Affiliates that questions the validity of this Agreement or the right of such
Member to execute, deliver and perform its obligations under this Agreement, or,
if adversely determined, that would materially impair or delay the ability of
such Member to perform its obligations under this Agreement or otherwise have a
material adverse effect on the Company or the Project. There are no material
orders, injunctions, judgments, decrees, rulings, writs, assessments or
arbitration awards issued by any Governmental Person in effect against such
Member that would be reasonably likely to materially impair or delay the ability
of such Member to perform its obligations under this Agreement or otherwise have
a material adverse effect on the Company or the Project.


11.1.5     Sole Business; Absence of Undisclosed Liabilities. The sole business
of such Member is and will be the management of its investment in the Company
and the performance of its obligations under this Agreement, and, except for
those liabilities attributable to (a) its membership in the Company or (b) any
tax for which it is liable because of either its assets and activities or its
membership in any consolidated, combined, unitary or other group, it does not
and will not have any material liabilities.


ARTICLE 12
MISCELLANEOUS PROVISIONS


12.1     Notices. Any notice, demand, offer, or other instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the party giving such notice and shall, to the extent reasonably practicable, be
sent by telecopy, and if not reasonably practicable to send by telecopy, then by
hand delivery, overnight courier or certified mail (return receipt requested),
to the other parties at the addresses set forth below:


(a)     If to Kinder Morgan Member, to it at:


Kinder Morgan W2E Pipeline LLC
One Allen Center
500 Dallas Street
Suite 1000
Houston, Texas 77002
Fax: (303) 984-3486
Attention: Vice President Business Development


(b)     If to Sempra Member, to it at:


P&S Project I, LLC
c/o Sempra Pipelines & Storage
16945 Northchase Drive
Houston, TX 77060
Fax: (281) 875-0705
Attention: President, Sempra Pipelines & Storage Midstream


with a copy to:


Sempra Energy
101 Ash Street
San Diego, CA 92101
Telephone: (619) 696-4345




--------------------------------------------------------------------------------




Fax: (619) 696-4310
Attention: General Counsel


(c)     If to ConocoPhillips Member, to it at:


COPREXLLC
C/O ConocoPhillips
2120 Tarkington
600 North Dairy Ashford
Houston, Texas 77079
Attn: Manager, Joint Ventures


with a copy to:


ConocoPhillips
600 North Dairy Ashford
Houston, Texas 77079
Attn: Deputy General Counsel, Downstream


Each party may change the place to which notice shall be sent or delivered or
specify one (1) additional address to which copies of notices may be sent, in
either case by similar notice sent or delivered in like manner to the other
parties. Without limiting any other means by which a party may be able to prove
that a notice has been received by the other party, a notice shall be deemed to
be duly received: (a) if sent by hand or overnight courier, the date when duly
delivered at the address of the recipient; (b) if sent by certified mail, the
date of the return receipt; or (c) if sent by telecopy, upon receipt by the
sender of an acknowledgment or transmission report generated by the machine from
which the telecopy was sent indicating that the telecopy was sent in its
entirety to the recipient's telecopy number.


12.2     Disclaimer of Agency. This Agreement does not create any relationship
beyond the scope set forth herein, and except as otherwise expressly provided
herein, this Agreement shall not constitute any of the Members or the Company
the legal representative or agent of any other, nor shall any Member or the
Company have the right or authority to assume, create or incur any liability or
obligation, express or implied, against, in the name of or on behalf of any
other Member or the Company.


12.3     Amendment. Any amendment, modification or supplement of or to this
Agreement must be in writing and executed by Members collectively holding 75% or
more of all of the Membership Interests at the time of such amendment,
modification or supplement; provided that no amendment, modification or
supplement having a material adverse effect on the rights of any Member shall be
affected without the consent of such Member. The Board shall notify all Members
upon final adoption of any amendment, modification or supplement.


12.4     Interest. In the event any Member fails to make any payment when due
hereunder to another Member or the Company, such overdue payment shall bear
interest from the date due at a rate equal to the Agreed Rate.


12.5     Waiver of Consequential Damages. Notwithstanding any provision in this
Agreement to the contrary, no Member, Company Manager, Director or any Affiliate
thereof shall be liable to any other Member or the Company or to their
respective Affiliates under this Agreement for consequential, incidental,
special, indirect or punitive damages of any nature, including lost profits or
revenues, the cost of capital or lost business opportunity. The Members intend
that the waivers and disclaimers of liability, releases from liability, and
limitations and apportionments of liability expressed herein shall apply,
whether in contract or in tort, even in the event of the application of strict
liability or in the event of the fault or negligence (in whole or in part) of or
breach of contract by a Member or its Affiliate released or whose liability is
waived, disclaimed, limited, apportioned or fixed, and shall extend to such
Member's Affiliates and its and their constituent partners, shareholders,
directors, officers, employees, representatives and agents. The Members also
intend and agree that such provisions shall continue in full force and effect
notwithstanding the termination, suspension, cancellation or rescission of this
Agreement or any Affiliate Contract, or the dissolution and termination of the
Company.




--------------------------------------------------------------------------------






12.6     Governing Law. This Agreement shall be governed by, construed,
interpreted and applied in accordance with the laws of the State of Delaware
(excluding any conflict of law rules that would refer the matter to be decided
to the laws of another jurisdiction).


12.7     Counterparts. The Members may execute this Agreement in two or more
counterparts, which shall, in the aggregate, be signed by all the Members, and
each counterpart shall be deemed an original instrument as against any Member
who has signed it.


12.8     Binding Effect. This Agreement shall be binding on all successors and
assigns of the Members and inure to the benefit of the respective successors and
permitted assigns of the Members, except to the extent of any express contrary
provision in this Agreement.


12.9     Partial Invalidity. If any term, provision, covenant, or condition of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remaining provisions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired, or invalidated
by reason of such holding.


12.10     Captions. Titles or captions of Sections or Articles contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.


12.11     Entire Agreement. This Agreement and any agreement, document or
schedule attached hereto or thereto or referred to herein or therein, constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, of the Members that were authorized by the Members with
respect to the Company, and the Company Business. Any oral representations or
modifications concerning this instrument shall be of no force or effect unless
contained in a subsequent written modification signed by the party to be
charged. The Members further agree that all claims and causes of action, if any,
whether known or unknown, arising form and related to the Joint Development
Agreement, dated November 8, 2005 and/or the Limited Liability Company Agreement
of West2East Pipeline LLC, dated December 16, 2005 (both as amended, modified or
supplemented thereafter) are preserved and exempt from the terms of this
provision.


12.12     No Rights in Third Parties. The provisions of this Agreement are for
the exclusive benefit of the Members and their respective successors and
permitted assigns and, solely with respect to Article 10, the indemnified
Persons described therein. Except for the foregoing, this Agreement is not
intended to benefit or create rights in any other Person or Governmental Person,
including (a) the Company, (b) any Person or Governmental Person to whom any
debts, liabilities or obligations are owed by the Company or any Member, or (c)
any liquidator, trustee or creditor acting on behalf of the Company.
Notwithstanding Section 5.4.1 and Article 10, no such creditor or any other
Person or Governmental Person shall have any rights under this Agreement (or any
other Agreement to which the Members are parties), including rights with respect
to enforcing the payment of capital contributions, unless specifically set forth
herein or therein.


12.13     No Title to Company Property. All property owned by the Company,
whether real, personal or mixed, and whether tangible or intangible, shall be
deemed to be owned by the Company as an entity, as applicable, and no Member,
individually, shall have any interest or title in such property except
indirectly through such Member's ownership of a Membership Interest.


12.14     Further Assurances. Each Member shall, and shall use its reasonable
efforts to cause its Affiliates to, take such further actions as are reasonably
requested by any other Member, including the execution and delivery of
documents, as are necessary or expedient to carry out the intent of this
Agreement.


12.15     No Waiver. Any failure of a party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the pendency of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such party thereafter to enforce any and each such provision.




--------------------------------------------------------------------------------






12.16     Consent to Jurisdiction. Without limiting the provisions of Article 9
hereof, the Members agree that any legal proceeding by or against any Member or
with respect to or arising out of this Agreement may be brought in or removed to
the United States District Court for New York or the courts of the State of New
York, in the City of New York. By execution and delivery of this Agreement, each
Member irrevocably and unconditionally submits to the exclusive jurisdiction of
such courts and to the appellate courts therefrom. The Members irrevocably
consent to the service of process out of any of the aforementioned courts in any
such action or proceeding by the mailing of copies thereof by registered or
certified airmail, postage prepaid, as follows:


For service of process to a Kinder Morgan Member, to such party at the following
address:


Kinder Morgan W2E Pipeline LLC One Allen Center
500 Dallas Street
Suite 1000
Houston, Texas 77002
Attention: General Counsel, Gas Pipelines


For service of process to a Sempra Member, to it at the following address:


P &S Project I, LLC
c/o Sempra Energy
101 Ash Street
San Diego, CA 92101
Attention: General Counsel


For service of process to ConocoPhillips Member, to it at the following address:


COPREXLLC
C/O United States Corporation Company
80 State Street
Albany, NY 12207-2543


Any such service of process shall be effective five (5) Business Days after
mailing, or, if hand delivered, upon delivery. Nothing herein shall affect the
right to serve process in any other manner permitted by applicable law. The
Members hereby waive any right to stay or dismiss any action or proceeding under
or in connection with this Agreement brought before the foregoing courts on the
basis of (a) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason, or that it or any of its property is
immune from the above­ described legal process, (b) that such action or
proceeding is brought in an inconvenient forum, that venue for the action or
proceeding is improper or that this Agreement may not be enforced in or by such
courts, or (c) any other defense that would hinder or delay the levy, execution
or collection of any amount to which any party is entitled pursuant to any final
judgment of any court having jurisdiction.


[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers or directors, have executed this Agreement as of the Effective Time.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company


By: /s/ Joseph Listengart            
Name: Joseph Listengart            
Title: Vice President                




P&S Project I, LLC,
a Delaware limited liability company


By:                        
Name:                     
Title:                     




COPREX LLC,
a Delaware limited liability company


By:                        
Name:                     
Title:                     







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers or directors, have executed this Agreement as of the Effective Time.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company


By:                        
Name:                     
Title:                     




P&S Project I, LLC,
a Delaware limited liability company


By:    /s/ Ryan O'Neal                    
Name: Ryan O'Neal                    
Title: V.P.                    




COPREX LLC,
a Delaware limited liability company


By:                        
Name:                     
Title:                     









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers or directors, have executed this Agreement as of the Effective Time.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company


By:                        
Name:                     
Title:                     




P&S Project I, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                     




COPREX LLC,
a Delaware limited liability company




By: /s/ Michael Carr                
Name: Michael Carr                 
Title: Manager Joint Ventures             













--------------------------------------------------------------------------------







SCHEDULE 5.2 to
Limited Liability Company Agreement


Directors and Alternate Directors






Kinder Morgan Member


Directors:    Thomas A. Martin


Mark A. Kissel


Alternate Director:    Douglas R. Walker








Sempra Member


Director:    Ben Reese


Alternate Director:    John Pirraglia








ConocoPhillips Member


Director:    Michael Carr


Alternate Director:    Debbie Adams





--------------------------------------------------------------------------------






SCHEDULE 5.8.1 to
Limited Liability Company Agreement


Parameters for Economic Model


Number of Revenue Years
20
Revenue Reduction After Primary Contract Term
10%
Terminal Value Multiple of20th Year Cash Flow
5
Allocated Overheads
Per Operating Agreement
Escalation Rate for O&M and Sustaining Capital
3.0%
Management Fee (Percent of EBITDA)
1.0%
Working Capital (Percent of Investment)
0.25%
A&G Expenses
As estimated by Operator
O&M
As estimated by Operator
Sustaining Capita
As estimated by Operator
Ad Valorem Tax
As estimated by Operator



Note: Economics will be run assuming 100% of the opportunity capacity is sold on
the first day in service.












--------------------------------------------------------------------------------






EXHIBIT A


Membership Interests




Members
% Membership Interest
% Sharing Ratio
Kinder Morgan Member
50
50
Sempra Member
25
25
ConocoPhillips Member
25
25








--------------------------------------------------------------------------------






EXHIBIT B
Initial Officers
Title
Name
President
Mark A. Kissel
Secretary and Vice President
Joseph Listengart
Treasurer
James Saunders
Vice President
Deborah Adams
Vice President
Dwayne Burton
Vice President
Michael J. Carr
Vice President
John Eagleton
Vice President
Stefan Evanoff
Vice President
Robert F. Harrington
Vice President
Randy Holstlaw
Vice President
Jordan Hunter
Vice President
David D. Kinder
Vice President
Johnny McGee
Vice President
Ryan O'Neal
Vice President and Assistant Secretary
Sheila R. Tweed
Vice President
R. Douglas Walker
Vice President
Alice Weekly
Assistant Secretary
T. J. Carroll
Assistant Secretary
Karen Ferazzi
Assistant Secretary
Reuben Rosen







 
 





